



Exhibit 10.1
WESTPARK PORTFOLIO
REDMOND, WASHINGTON
AGREEMENT OF PURCHASE AND SALE
This Agreement, dated as of April 13, 2016, is between CALWEST INDUSTRIAL
PROPERTIES, LLC, a California limited liability company (“Seller”), and KBS
CAPITAL ADVISORS, LLC, a Delaware limited liability company (“Buyer”).
ARTICLE I
PURCHASE AND SALE OF PROPERTY
Section 1.1Sale.
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):
(a)Real Property. That certain real property commonly known as “the Westpark
Portfolio” and located in the City of Redmond, State of Washington, as more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Land”), together with (1) all improvements located thereon (the
“Improvements”), (2) all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto, including all mineral rights, development rights, air and
water rights, and (3) all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such Land (collectively, the
“Real Property”);
(b)Leases. All of the landlord’s interest in and to all of the Leases (as
defined in Section 2.1(b) below) of the Real Property, including Leases entered
into after the date of this Agreement as permitted by this Agreement except for
the Excluded Rights;
(c)Tangible Personal Property. All of the equipment, machinery, furniture,
furnishings, supplies and other tangible personal property, if any, owned by
Seller and now or hereafter located on and used exclusively in the operation,
ownership or maintenance of the Real Property (collectively, the “Tangible
Personal Property”), but specifically excluding from the Tangible Personal
Property (1) any items of personal property owned by tenants of the Property,
(2) any items of personal property in Seller’s property management office owned
by Seller’s property manager, if any, located on the Real Property, (3) any
items of personal property owned by third parties and leased to Seller, and (4)
proprietary computer software, systems and equipment and related licenses used
in connection with the operation or management of the Property. The list of
Tangible Personal Property is attached hereto as Exhibit J and made a part
hereof; and


1

--------------------------------------------------------------------------------





(d)Intangible Personal Property. To the extent assignable at no cost to Seller,
all intangible personal property, if any, owned by Seller and related to the
Real Property and the Improvements, including without limitation: any trade
names and trademarks associated with the Real Property and the Improvements (but
specifically excluding the names “Bentall Kennedy” and any derivatives thereof
and “Calwest” and any derivatives thereof); any plans and specifications and
other architectural and engineering drawings for the Improvements; any
warranties; any Service Contracts (as defined in Section 2.1(b) below) and other
contract rights related to the Property (but only to the extent Seller’s
obligations thereunder are expressly assumed by Buyer pursuant to the Assignment
of Leases as defined in Section 8.3(a)(3) below); and any governmental permits,
approvals and licenses (including any pending applications). Notwithstanding
anything to the contrary contained herein, there shall be excluded from the
assignment of any rights of Seller under any leases or other intangible property
(i) any rights of Seller against third parties including (other than tenants)
with respect to the period prior to Closing, (ii) except to the extent Seller
receives a credit therefor at Closing, the rights of Seller against tenants with
respect to any payments from third parties, including tenant, pertaining to the
period prior to the Closing Date in accordance with the provisions of Section
8.5 below governing the same, provided Seller shall not have the right to
terminate any lease or evict any tenant, (iii) rights of Seller under that
certain lawsuit Smith et al v. United States Case No. 14-387 filed May 6, 2014
(the “Condemnation Case”), and sums recovered or otherwise payable to Seller in
connection with the Condemnation Case or any settlement thereof (the
“Condemnation Case Payments”) (the “Excluded Rights”) (collectively, the
“Intangible Personal Property”) and (iv) the rights of Seller to all insurance
proceeds with respect to the casualty that occurred with respect to the building
commonly known as Building B 8310-8340 154th Avenue NE, Redmond, WA.
Section 1.2Purchase Price.
(a)The purchase price of the Property is One Hundred Twenty-Eight Million and
No/100 Dollars ($128,000,000.00) (the “Purchase Price”).
(b)The Purchase Price shall be paid as follows:
(1)On or before the Effective Date, Buyer shall deposit in escrow with Fidelity
National Title, 600 University Street, #2424, Seattle, WA 98101; Attn: Megan
Packwood, Telephone:  206-628-2832, Fax: 877-295-8019; Email:
megan.packwood@fnf.com (the “Title Company”) cash or other immediately available
funds in the amount of One Million and No/100 Dollars ($1,000,000.00) (the
“Initial Deposit”).
(2)On or before the expiration of the Contingency Period, if this Agreement has
not been terminated, then (i) Buyer shall deposit in escrow with the Title
Company, in cash or other immediately available funds, the additional sum of
Five Million and No/100 Dollars ($5,000,000.00) (the “Additional Deposit”), and
(ii) the Initial Deposit and the Additional Deposit (hereinafter referred to as
the “Deposit”) shall be considered fully earned by Seller as consideration for
entering into the Agreement and shall be nonrefundable except as otherwise
expressly provided herein.


2

--------------------------------------------------------------------------------





(3)At the same time as the Initial Deposit is provided to Title Company, Buyer
shall deliver to Seller in cash the sum of One Hundred Dollars ($100.00) (the
“Independent Contract Consideration”) which amount has been bargained for and
agreed to as consideration for Buyer’s exclusive right to purchase the Property
and the Contingency Period provided hereunder, and for Seller’s execution and
delivery of this Agreement. Notwithstanding anything to the contrary contained
herein, the Independent Contract Consideration is in addition to and independent
of all other consideration provided in this Agreement, and is nonrefundable in
all events.
The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the Deposit. If
the sale of the Property as contemplated hereunder is consummated, then the
Deposit shall be paid to Seller at the Closing (as defined in Section 1.2(b)(3)
below) and credited against the Purchase Price. If the sale of the Property is
not consummated due to Seller’s default hereunder, then Buyer may elect, as
Buyer’s sole and exclusive remedy, EITHER TO: (1) terminate this Agreement and
receive a refund of the Deposit and a REIMBURSEMENT of Buyer’s ACTUAL aND
DEMONSTRATABLE out of pocket costs and expenses (including reasonable attorneys’
fees and costs) incurred in connection with Buyer’s due diligence investigations
and the negotiation and execution of this agreement UP TO MAXIMUM AMOUNT OF ONE
HUNDRED FIFTY THOUSAND DOLLARS ($150,000) (collectively, “buyer’s out of pocket
costs”), in which event neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9
below, or (2) enforce specific performance of this Agreement. Buyer shall not
have any other rights or remedies hereunder as a result of any default by Seller
prior to Closing, and Buyer hereby waives any other such remedy as a result of a
default hereunder by Seller. IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT
BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES.
THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE
TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT PRIOR TO CLOSING, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE
PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE
OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE
DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. BY PLACING THEIR INITIALS BELOW,
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND
THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME
THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.
THE FOREGOING IS NOT INTENDED TO LIMIT BUYER’S OBLIGATIONS UNDER SECTIONS 6.1,
9.3, 9.5 AND 9.9.
INITIALS:
 
SELLER:
/s/ Authorized Signatory
BUYER:
/s/ Authorized Signatory
 



3

--------------------------------------------------------------------------------





(4)The balance of the Purchase Price, which is One Hundred Twenty‑Two Million
and No/100 Dollars ($122,000,000.00) (plus or minus the prorations pursuant to
Section 8.5 hereof) shall be paid to Seller in cash or by wire transfer of other
immediately available funds at the consummation of the purchase and sale
contemplated hereunder (the “Closing”).
ARTICLE II
CONDITIONS
Section 2.1Buyer’s Conditions Precedent.
Subject to the provisions of Section 9.3 hereof, Seller has provided and/or
shall provide through Closing or the earlier termination of this Agreement,
Buyer and its consultants and other agents and representatives with access to
the Property to perform Buyer’s inspections and studies and review and determine
the present condition of the Property. Buyer shall also have the right to
interview Seller’s property manager and tenants leasing space in the Property.
Seller has delivered or made available to Buyer at Seller’s offices or at the
Real Property or on a website, or shall within the Delivery Period (as defined
below) deliver or make available to Buyer at Seller’s offices or at the Real
Property or on a website, copies of all Due Diligence Materials (as defined in
Section 2.2 below) in Seller’s possession, except as otherwise specifically
provided herein. Notwithstanding anything to the contrary contained herein, the
Due Diligence Materials shall expressly exclude (i) those portions of the Due
Diligence Materials that would disclose Seller’s cost of acquisition of the Real
Property, or cost of construction of the Improvements and related soft costs, or
any estimates of costs to repair, replace, remediate or maintain the Real
Property, (ii) any reports, presentations, summaries and the like prepared for
any of Seller’s boards, committees, partners or investors in connection with its
consideration of the acquisition of the Real Property, construction of the
Improvements or sale of the Property, (iii) any proposals, letters of intent,
draft contracts or the like prepared by or for other prospective purchasers of
the Property or any part thereof, (iv) Seller’s internal memoranda,
attorney-client privileged materials, appraisals, structural or physical
inspection reports, and (v) any information which is the subject of a
confidentiality agreement between Seller and a third party (the items described
in clauses (i), (ii) (iii), (iv) and (v) being collectively referred to as the
“Confidential Information”). The “Delivery Period” shall mean the period which
ends five (5) days after the Effective Date (as defined in Section 9.14 below).
Buyer’s obligation to purchase the Property is conditioned upon Buyer’s review
and approval of the following, within the applicable time periods described in
Sections 2.2 and 4.1 hereof:
(a)Title to the Property and survey matters in accordance with Article IV below.
(b)The Due Diligence Materials, including, but not limited to, tenant leases,
any guaranties thereof and any other occupancy agreements, and all amendments
and modifications thereof (collectively, the “Leases”) affecting the Property,
all contracts pertaining to the operation of the Property, including all
management, leasing, brokerage, service and maintenance agreements, and
equipment leases (collectively, the “Service Contracts”), and all pending
leases, lease proposals and letters of intent.


4

--------------------------------------------------------------------------------





(c)The physical condition of the Property.
(d)The zoning, land use, building, environmental and other statutes, rules, or
regulations applicable to the Property.
(e)The tenant correspondence files, operating statements and books and records
pertaining to the operation of the Property in each case for each of the three
(3) most recent years during which the Property has been owned by Seller and for
the current year (to the extent available), current real estate tax bills, any
warranties, licenses, permits, certificates of occupancy, plans and
specifications, any current rent roll and aged receivables, current accounts
receivable schedule and list of Tangible Personal Property in such form as
Seller shall have in its possession for the Property, all existing environmental
and soils assessments and related correspondence and reports, copies of all
documents regarding litigation, liens or threatened claims, all building
reports, structural reports, engineering data and plans and specifications, and
other agreements or documents pertaining to the Property which will be binding
on Buyer after Closing.
(f)Any other matters Buyer deems relevant to the Property.
Section 2.2Contingency Period.
Buyer shall have until 5:00 pm Pacific Daylight Savings Time on April 22, 2016
(such period being referred to herein as the “Contingency Period”) to review and
approve the matters described in Sections 2.1(b)-(f) above and to determine, in
Buyer’s sole and absolute discretion (title and survey review and approval shall
be governed by the provisions of Section 4.1 below), that if the Property is
acceptable to Buyer. If Buyer determines, in Buyer’s sole and absolute
discretion, to proceed with the purchase of the Property, then Buyer shall,
before the end of the Contingency Period, so notify Seller in writing (an
“Approval Notice”), in which case Buyer shall be deemed to have approved all of
the matters described in Sections 2.1(a)-(f) above (subject to the provisions of
Section 4.1 below as to title and survey matters), including, without
limitation, all documents, Service Contracts (subject to the provisions of
Section 7.5 below) and other contracts, agreements, Leases, reports and other
items and materials related to the Property prepared by or on behalf of Buyer or
in Buyer’s possession (collectively, the “Due Diligence Materials”), and the
Deposit shall become nonrefundable except as expressly provided herein
(including, without limitation, pursuant to the provisions of Section 8.4
below). If before the end of the Contingency Period Buyer delivers a termination
notice or fails to give Seller an Approval Notice, then Buyer shall be deemed to
have elected to terminate this Agreement, the Deposit shall be returned to
Buyer, and neither party shall have any further rights or obligations hereunder
except as provided in Sections 6.1, 9.3, 9.5 and 9.9 below.
Section 2.33-14 Audit Documents.
Buyer has informed Seller that Buyer is required by law to complete with respect
to certain matters relating to the Property an audit commonly known as a “3-14”
Audit (“Buyer’s 3-14 Audit”). In connection with the performance of Buyer’s 3-14
Audit, Seller shall during the Contingency Period deliver to Buyer, concurrently
with the delivery of the Due Diligence Materials, (i) the documents which are
described on Schedule 2 attached hereto, to the extent in


5

--------------------------------------------------------------------------------





existence and in Seller’s possession (collectively, the “Buyer’s 3-14 Audit
Documents”), and (ii) Buyer shall complete Buyer’s 3-14 Audit on or before the
end of the Contingency Period. If Buyer gives Seller an Approval Notice prior to
the end of the Contingency Period, then such condition shall be deemed satisfied
and waived by Buyer. For avoidance of doubt, the foregoing condition is only
that Buyer has received the necessary documents and information about the
Property necessary to enable Buyer to complete the Buyer’s 3-14 audit and not
that the audit achieves a certain result.
ARTICLE III
BUYER’S EXAMINATION
Section 3.1Representations and Warranties of Seller.
Subject to the disclosures contained in Schedule 1 attached hereto and made a
part hereof (the “Disclosure Items”), matters contained in the Due Diligence
Materials, and any matters of public record where the Property is located,
Seller hereby makes the following representations and warranties with respect to
the Property. Notwithstanding anything to the contrary contained herein or in
any document delivered in connection herewith, Seller shall have no liability
with respect to the Disclosure Items.
(a)Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.
(b)Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations.
(c)Subject to the provisions of Section 9.18 below, (i) this Agreement has been,
and all documents executed by Seller which are to be delivered to Buyer at
Closing will be, duly authorized, executed and delivered by Seller, and (ii)
this Agreement does not and such other documents will not violate any provision
of any agreement or judicial order to which Seller is a party or to which Seller
or, to the best of Seller’s knowledge, the Property is subject.
(d)Seller has been duly organized, is validly existing, and is in good standing
in the state in which it was formed, and, if so required to, is qualified to do
business in the state in which the Real Property is located.
(e)To the best of Seller’s knowledge, the only Leases in force for the Property
are set forth in a list of Leases attached hereto as Exhibit B and made a part
hereof (or, if not attached, which Seller shall deliver to Buyer within the
Delivery Period and which at that time will be attached hereto as Exhibit B and
made a part hereof), and to the best of Seller’s knowledge, Seller has received
no written notice of any default by Seller with respect to such Leases which has
not been cured.


6

--------------------------------------------------------------------------------





(f)To the best of Seller’s knowledge, the only Service Contracts in effect for
the Property are set forth in a list of Service Contracts attached hereto as
Exhibit G and made a part hereof (or, if not attached, which Seller shall
deliver to Buyer within the Delivery Period) and which at that time will be
attached hereto as Exhibit G and made a part hereof.
(g)To the best of Seller’s knowledge, except as set forth on Schedule 1, Seller
has received no written notice of any pending or threatened litigation or
claims, governmental or condemnation proceeding (including, but not limited to
any condemnation proceeding other than the Condemnation Case) pending with
respect to the Property, or with respect to Seller which impairs Seller’s
ability to perform its obligations under this Agreement, except for any personal
injury or property damage action for which there is adequate insurance coverage.
(h)To the best of Seller’s knowledge, Seller has received no written notice from
any governmental authority of any violation of any law applicable to the
Property (including, without limitation, any Environmental Law as defined in
Section 3.6(a)(2) below) that has not been corrected.
(i)Seller is in compliance with, and, to Seller’s knowledge, all beneficial
owners of Seller are, in compliance with the requirements of Executive Order No.
13224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“OFAC Laws”).
(j)Seller has no employees.
(k)The only unpaid leasing commissions and outstanding landlord tenant
improvement allowances and landlord tenant improvement obligations for the
current terms of the Leases affecting the Property are set forth on Exhibit I
attached hereto and made a part hereof.
Each of the representations and warranties of Seller contained in this Section
3.1: (1) shall be true in all material respects as of the date of Closing,
except that the representations and warranties of Seller in Section 3.1(e) are
made only as of the date hereof, subject in each case to (A) any Exception
Matters (as defined below), (B) the Disclosure Items, and (C) other matters
expressly permitted in this Agreement or otherwise specifically approved in
writing; and (2) shall survive the Closing as provided in Section 3.3 below.
Section 3.2No Liability for Exception Matters.
As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials, the
Disclosure Items, or otherwise in writing, or is a matter of public record,
including, without limitation, matters disclosed in any tenant estoppel
certificate or otherwise disclosed by tenants, property managers or any other
person in writing. If Buyer first obtains knowledge of any Material Exception
Matter, as such term is


7

--------------------------------------------------------------------------------





defined below, after the close of the Contingency Period and prior to Closing
and such Exception Matter was not contained in the Due Diligence Materials or
the Disclosure Items and is not a matter of public record, Buyer’s sole remedy
shall be to terminate this Agreement on the basis thereof, upon written notice
to Seller within the earlier of (a) five (5) days following Buyer’s discovery of
such Exception Matter or (b) the Closing, which ever occurs first, in which
event the Deposit shall be returned to Buyer, unless within five (5) days after
receipt of such notice or by the Closing, as the case may be, Seller notifies
Buyer in writing that it elects to attempt to cure or remedy such Exception
Matter, in which event there shall be no return of the Deposit unless and until
Seller is unable to so cure or remedy within the time period set forth below.
Seller shall be entitled to extend the Closing Date (as defined in Section 8.2
below) for up to fifteen (15) business days in order to attempt to cure or
remedy any Exception Matter. Buyer’s failure to give notice within five (5)
business days after it has obtained actual knowledge of a Material Exception
Matter shall be deemed a waiver by Buyer of such Exception Matter. Seller shall
have no obligation to cure or remedy any Exception Matter, even if Seller has
notified Buyer of Seller’s election to attempt to cure or remedy any Exception
Matter (except as specifically provided in Section 4.1(c) hereof), and, subject
to Buyer’s right to terminate this Agreement as set forth above, Seller shall
have no liability whatsoever to Buyer with respect to any Exception Matters
unless such Exception Matter was caused by a breach by Seller of the other terms
and conditions of this Agreement. Upon any termination of this Agreement,
neither party shall have any further rights nor obligations hereunder, except as
provided in Sections 6.1, 9.3, 9.5 and 9.9 below. If Buyer obtains knowledge of
any Exception Matter before the Closing, but nonetheless elects to proceed with
the acquisition of the Property or is obligated to proceed with the acquisition
of the Property, Seller shall have no liability with respect to such Exception
Matter, notwithstanding any contrary provision, covenant, representation or
warranty contained in this Agreement or in any Other Documents (as defined in
Section 9.19 below). As used in this Section 3.2, the term “Material Exception
Matter” shall mean an Exception Matter that would have a negative impact on the
value of the Property in excess of Three Hundred Thousand Dollars ($300,000).
Section 3.3Survival of Seller’s Representations and Warranties of Sale.
The representations and warranties of Seller contained herein or in any Seller
estoppel delivered pursuant to Section 8.4 below or in any Other Documents shall
survive for a period of nine (9) months after the Closing. Any claim which Buyer
may have against Seller for a breach of any such representation or warranty,
whether such breach is known or unknown, which is not specifically asserted by
written notice to Seller within such nine (9) month period shall not be valid or
effective, and Seller shall have no liability with respect thereto.
Section 3.4Seller’s Knowledge.
For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to mean and are limited
to the current actual knowledge only of Brian Urback, at the times indicated
only, and not any implied, imputed or constructive knowledge of such
individual(s) or of Seller or any Seller Related Parties (as defined in Section
3.7 below), and without any independent investigation or inquiry having been
made or any implied duty to investigate, make any inquiries or review the Due
Diligence Materials.


8

--------------------------------------------------------------------------------





Furthermore, it is understood and agreed that such individual(s) shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.
Section 3.5Representations and Warranties of Buyer.
Buyer represents and warrants to Seller as follows:
(a)This Agreement and all documents executed by Buyer which are to be delivered
to Seller at Closing do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.
(b)Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.
(c)Buyer has been duly organized, is validly existing and is in good standing in
the state in which it was formed, and, if required to do so, is qualified to do
business in the state in which the Real Property is located. This Agreement has
been, and all documents executed by Buyer which are to be delivered to Seller at
Closing will be, duly authorized, executed and delivered by Buyer.
(d)Buyer is purchasing the Property as investment rental property, and not for
Buyer’s own operations or use.
(e)Buyer is not a party in interest with respect to any employee benefit or
other plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or of Section 4975(e)(1) of the
Code, which is subject to ERISA or Section 4975 of the Code and which is an
investor in Seller.
(f)Other than Seller’s Broker (as defined in Section 6.1 below) Buyer has had no
contact with any broker or finder with respect to the Property.
(g)Buyer is in compliance with the OFAC laws.
(h)No investor in KBS REIT, as defined below, owns a twenty percent (20%) or
greater interest in KBS REIT.
Each of the representations and warranties of Buyer contained in this Section
shall be deemed remade by Buyer as of the Closing and shall survive the Closing.
Section 3.6Buyer’s Independent Investigation.
(a)By Buyer electing to proceed under Section 2.2, Buyer will be deemed to have
acknowledged and agreed that it has been given a full opportunity to inspect and
investigate


9

--------------------------------------------------------------------------------





each and every aspect of the Property, either independently or through agents of
Buyer’s choosing, including, without limitation:
(1)All matters relating to title and survey, together with all governmental and
other legal requirements such as taxes, assessments, zoning, use permit
requirements and building codes.
(2)The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, seismic aspects of the Property, the foundation, roof, paving,
parking facilities, utilities, and all other physical and functional aspects of
the Property. Such examination of the physical condition of the Property shall
include an examination for the presence or absence of Hazardous Materials, as
defined below, which shall be performed or arranged by Buyer (subject to the
provisions of Section 9.3 hereof) at Buyer’s sole expense. For purposes of this
Agreement, “Hazardous Materials” shall mean inflammable explosives, radioactive
materials, asbestos, asbestos-containing materials, polychlorinated biphenyls,
lead, lead-based paint, radon, under and/or above ground tanks, hazardous
materials, hazardous wastes, hazardous substances, oil, or related materials,
which are listed or regulated in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 6901, et
seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe
Drinking Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.), and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.), and any other applicable federal,
state or local laws (collectively, “Environmental Laws”).
(3)Any easements and/or access rights affecting the Property.
(4)The Leases and all matters in connection therewith, including, without
limitation, the ability of the tenants to pay the rent and the economic
viability of the tenants.
(5)The Service Contracts and any other documents or agreements of significance
affecting the Property.
(6)All other matters of material significance affecting the Property, including,
but not limited to, the Due Diligence Materials and the Disclosure Items.
(b)Except as expressly stated herein or in the Deed, as defined below, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Seller to Buyer in connection
with the transaction contemplated hereby. Except as expressly stated herein or
in the Deed, Buyer acknowledges and agrees that all materials, data and
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby are provided to Buyer as a convenience only and that any
reliance on or use of such materials, data or information by Buyer shall be at
the sole risk of Buyer, except as otherwise expressly stated herein. Without
limiting the generality of the foregoing provisions, Buyer acknowledges and
agrees that except as expressly stated herein or in the Deed, (a) any


10

--------------------------------------------------------------------------------





environmental or other report with respect to the Property which is delivered by
Seller to Buyer shall be for general informational purposes only, (b) Buyer
shall not have any right to rely on any such report delivered by Seller to
Buyer, but rather will rely on its own inspections and investigations of the
Property and any reports commissioned by Buyer with respect thereto, (c) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
report delivered by Seller to Buyer shall have any liability to Buyer for any
inaccuracy in or omission from any such report and (d) the failure to deliver
any report as to the environmental or other condition of the Property, including
any proposal for work at the Property which was not performed by Seller, shall
not be actionable by Buyer under this Agreement or otherwise.
(c)EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE OR IN THE DEED, BUYER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND BUYER IS
PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT BUYER IS
NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS
OR IMPLIED, FROM SELLER, ANY SELLER RELATED PARTIES, OR THEIR AGENTS OR BROKERS,
OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO ANY
MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality,
nature, adequacy and physical condition and aspects of the Property, including,
but not limited to, the structural elements, seismic aspects of the Property,
foundation, roof, appurtenances, access, landscaping, parking facilities and the
electrical, mechanical, HVAC, plumbing, sewage, and utility systems, facilities
and appliances, the square footage within the improvements on the Real Property
and within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of Hazardous Materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Real Property,
(ix) the condition of title to the Property, (x) the Leases, Service Contracts,
or other documents or agreements affecting the Property, or any information
contained in any rent roll furnished to Buyer for the Property, (xi) the value,
economics of the operation or income potential of the Property, or (x) any other
fact or condition which may affect the Property, including without limitation,
the physical condition, value, economics of operation or income potential of the
Property.
Section 3.7Release.
(a)Without limiting the above, and subject to the representations and warranties
of Seller contained in Section 3.1 hereof, Buyer on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment advisor, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of


11

--------------------------------------------------------------------------------





them, and their respective heirs, successors, personal representatives and
assigns (collectively, the “Seller Related Parties”), from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including,
without limitation, court costs and attorneys’ fees and disbursements), whether
direct or indirect, known or unknown, foreseen or unforeseen, that may arise on
account of or in any way be connected with or related to the Property, this
Agreement and/or the transactions contemplated hereunder, including, without
limitation (i) the physical condition of the Property including, without
limitation, all structural and seismic elements, all mechanical, electrical,
plumbing, sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and the presence of Hazardous Materials
on, under or about the Property, (ii) any law or regulation applicable to the
Property, including, without limitation, any Environmental Law and any other
federal, state or local law, (iii) the Disclosure Items, (iv) any Exception
Matter or (v) any other matter. Notwithstanding the foregoing or any provision
of this Agreement to the contrary, the foregoing release and the provisions of
this Section 3.7 shall not apply to, and shall not release any damages, claims,
liabilities or obligations arising out with Seller’s breach of the
representations, warranties and covenants contained in this Agreement to the
extent such warranties, representations and covenants survive closing pursuant
to the terms of this Agreement or by fraudulent actions of Seller.
(b)BUYER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL
OF ITS CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL HAS
EXPLAINED TO BUYER THE PROVISIONS OF THIS SECTION 3.7. BY INITIALING BELOW,
BUYER CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS SECTION 3.7.
In this connection, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses and other claims and
liabilities which are presently unknown, unanticipated and unsuspected, and
Buyer further agrees, represents and warrants that the waivers and releases
herein have been negotiated and agreed upon in light of that realization and
that Buyer nevertheless hereby intends to release, discharge and acquit Seller
and the Seller Related Parties from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses and other
claims and liabilities.
Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 3.7. Buyer has
initialed this Section 3.7 to further indicate its awareness and acceptance of
each and every provision hereof; provided, however that failure of Buyer to
initial this Section 3.7 below shall not invalidate this Section 3.7 nor any
other provision of this Agreement.
SELLER
 
BUYER
/s/ Authorized Signatory
 
/s/ Authorized Signatory



12

--------------------------------------------------------------------------------





Section 3.8Survival.
The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.18 hereof.
ARTICLE IV
TITLE
Section 4.1Conditions of Title.
(a)Upon execution of this Agreement, Seller shall order an updated preliminary
title report or commitment (the “Title Report”) from the Title Company, which
shall be delivered to Buyer, together with copies of all underlying documents
relating to title exceptions referred to therein, promptly upon Seller’s receipt
thereof. Seller shall also furnish to Buyer within the Delivery Period any
existing survey of the Property in Seller’s possession. Buyer shall immediately
order any plat or survey of the Property or any update thereto from a duly
licensed surveyor (the “Survey”) if desired by Buyer or if necessary to support
the issuance of the Title Policy (as defined in Section 4.2 below). Buyer shall
provide to Seller a copy of the Survey, which shall be certified to the Title
Company, Buyer and Seller. Buyer shall pay the entire cost of the Survey. If
Closing does not occur, Buyer shall, if Seller so requests, assign to Seller all
contract rights Buyer has with the surveyor and in such event Seller shall
reimburse Buyer for the cost of the Survey.
(b)By April 15, 2016 (the “Title Review Date”), Buyer shall furnish Seller with
a written statement of objections, if any, to the title to the Property,
including, without limitation, any objections to any matter shown on the Survey
(collectively, “Objections”). In the event the Title Company amends or updates
the Title Report after the Title Review Date (each, a “Title Report Update”),
Buyer shall furnish Seller with a written statement of Objections to any matter
first raised in a Title Report Update within three (3) business days after its
receipt of such Title Report Update (each, a “Title Update Review Period”).
Should Buyer fail to notify Seller in writing of any Objections in the Title
Report prior to the Title Review Date, or to any matter first disclosed in a
Title Report Update prior to the Title Update Review Period, as applicable,
Buyer shall be deemed to have approved such matters which shall be considered to
be “Conditions of Title” as defined in Section 4.1(e) below.
(c)If Seller receives a timely Objection in accordance with Section 4.1(b)
(“Buyer’s Notice”), Seller shall have the right, but not the obligation, within
two (2) business days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) business days to allow such cure. If Seller does not give any Seller’s
Response, Seller shall be deemed to have elected not to attempt to cure any such
matters. Notwithstanding the foregoing, Seller shall in any event be obligated
to cure all matters or items (i) that are mortgage or deed of trust liens or
security interests against the Property, in each case granted by Seller (and not
tenants of the Property or other third parties), (ii) real estate tax liens,
other than liens for taxes and assessments not yet delinquent, (iii) that have
been voluntarily placed against the Property by Seller (and not tenants of the
Property or other third parties) after


13

--------------------------------------------------------------------------------





the date of this Agreement and that are not otherwise permitted pursuant to the
provisions hereof, and (iv) that are monetary liens of an ascertainable amount
and are capable of being cured by the payment of money that arise out of
construction contracts entered into by Seller. Seller shall be entitled to apply
the Purchase Price towards the payment or satisfaction of such liens, and may
cure any Objection by causing the Title Company to insure against collection of
the same out of the Property. Notwithstanding anything to the contrary contained
herein, if (i) a mechanics’ lien or liens are filed against the Property by a
subcontractor or contractor arising out of work contracted for by tenants,
(ii) the amounts of such liens in aggregate exceeds Two Hundred Fifty Thousand
Dollars ($250,000), and (iii) Seller elects not to cause the Title Company to
insure over such liens for the benefit of Buyer, then Buyer shall have the right
by written notice to Seller given within five (5) business days after Buyer’s
receipt of Seller’s written notice that Seller is not electing to cause the
Title Company to insure over such liens, then Buyer shall have the right to
terminate this Agreement, the Deposit shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder except as expressly
provided herein.
(d)If Seller elects (or is deemed to have elected) not to attempt to cure any
Objections raised in any Buyer’s Notice timely delivered by Buyer to Seller
pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date as it may be extended hereunder, then Buyer,
as its sole and exclusive remedy, shall have the option of terminating this
Agreement by delivering written notice thereof to Seller within two (2) business
days after (as applicable) (i) its receipt of Seller’s Response stating that
Seller will not attempt to cure any such Objection or (ii) the expiration of
Seller’s Response Period if Seller does not deliver a Seller’s Response or
(iii) Seller’s failure to cure by the Closing Date (as it may be extended
hereunder) any Objection which Seller has previously elected to attempt to cure
pursuant to a Seller’s Response. In the event of such a termination, the Deposit
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9
below. If no such termination notice is timely received by Seller hereunder,
Buyer shall be deemed to have waived all such Objections in which event those
Objections shall become “Conditions of Title” under Section 4.1(e). If the
Closing is not consummated for any reason other than Seller’s default hereunder,
Buyer shall be responsible for any title or escrow cancellation charges.
(e)At the Closing, Seller shall convey title to the Property to Buyer by deed in
the form of Exhibit C attached hereto (the “Deed”) subject to no exceptions
other than:
(1)Interests of tenants in possession under the Leases;
(2)Matters created by or with the written consent of Buyer;
(3)Non-delinquent liens for real estate taxes and assessments;
(4)Any exceptions disclosed by the Title Report, any Title Report Update, and
any Survey, in each case to the extent approved or deemed approved by Buyer in
accordance with this Article IV above and any other exceptions to title
disclosed by the public records or which would be disclosed by an inspection
and/or survey of the Property; and


14

--------------------------------------------------------------------------------





(5)Mechanics’ liens for work contracted for by tenants or other third parties in
aggregate amounts less than Two Hundred Fifty Thousand Dollars ($250,000) in
total for all such liens.
All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.” By acceptance of the Deed and the Closing of the purchase
and sale of the Property, (x) Buyer agrees it is assuming for the benefit of
Seller all of the obligations of Seller with respect to the Conditions of Title
from and after the Closing, and (y) Buyer agrees that Seller shall have
conclusively satisfied its obligations with respect to title to the Property.
The provisions of this Section shall survive the Closing with respect to any
covenants conditions and restrictions affecting the Property (“CC&Rs”) Buyer may
prepare estoppel certificates with respect thereto (the “CCR Estoppels”). Seller
shall deliver the CCR Estoppels to the addressee thereunder, provided that
obtaining any CCR Estoppels shall not be a condition to Closing for Buyer, and
Seller shall not be obligated to incur any costs or liabilities in connection
therewith. Buyer shall determine the correct declarant and address for each such
estoppel.
Section 4.2Evidence of Title.
Delivery of title in accordance with the foregoing shall be evidenced by the
written agreement of the Title Company’s to issue, at Closing, its Owner’s ALTA
Policy of Title Insurance in the amount of the Purchase Price showing title to
the Real Property vested in Buyer, subject to the Conditions of Title (the
“Title Policy”). The agreement of the Title Company at Closing to issue the
Title Policy to Buyer is a condition to Buyer’s obligations hereunder. The Title
Policy may contain such endorsements as reasonably required by Buyer provided
that the issuance of such endorsements shall not be a condition to Buyer’s
obligations hereunder. Buyer shall pay the costs for all such endorsements.
Seller shall have no obligation to provide any indemnity or agreement to the
Title Company or Buyer to support the issuance of the Title Policy or any such
endorsements other than an affidavit as to the existing tenants of the Property
and any ongoing construction work at the Property.
ARTICLE V
RISK OF LOSS AND INSURANCE PROCEEDS
Section 5.1Minor Loss.
Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction does not exceed an amount equal to five
percent (5%) of the Purchase Price in the estimate of an architect or contractor
selected by Seller and reasonably acceptable to Buyer or in the case of a
condemnation, the diminution in the value of the remaining Property as a result
of a partial condemnation is not material (as hereinafter defined); (b) no point
of access to the Property would be lost as a result of such damage or
condemnation; (c) no Lease or Leases representing more than five percent (5%) of
the net operating income of the Property would be terminated as a result of such
damage or condemnation; (d) no building would be incapable of being rebuilt to
its existing condition


15

--------------------------------------------------------------------------------





prior to such damage or condemnation; and (e) upon the Closing, there shall be a
credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the collection of such
proceeds or awards and the restoration or repair of the Property (the nature of
which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed). If the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Buyer, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, and Seller shall retain the rights to such proceeds and
awards to such extent.
Section 5.2Major Loss.
If (a) the cost to repair the damage, destruction or condemnation as specified
above exceeds an amount equal to five percent (5%) of the Purchase Price in the
estimate of an architect or contractor selected by Seller and reasonably
acceptable to Buyer or the diminution in the value of the remaining Property as
a result of a condemnation is material (as hereinafter defined), (b) no point of
access to the Property would be lost as a result of such damage or condemnation;
(c) no Lease or Leases representing more than five percent (5%) of the net
operating income of the Property would be terminated as a result of such damage
or condemnation, or (d) no building would be incapable of being rebuilt to its
existing condition prior to such damage or condemnation, then Buyer may, at its
option to be exercised within five (5) business days of Seller’s notice of the
occurrence of the damage or destruction or the commencement of condemnation
proceedings, either terminate this Agreement or consummate the purchase for the
full Purchase Price as required by the terms hereof. If Buyer elects to
terminate this Agreement by delivering written notice thereof to Seller or fails
to give Seller notice within such five (5) business day period that Buyer will
proceed with the purchase, then this Agreement shall terminate, the Deposit
shall be returned to Buyer and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9
below. If Buyer elects to proceed with the purchase, then upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller toward the collection of
such proceeds or awards or to restoration or repair of the Property (the nature
of which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed). If the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Buyer, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, and Seller shall retain the rights to such proceeds and
awards to such extent. A condemnation shall be deemed “material” if any portion
of any net rentable area of the Property or any parking is taken which would
cause the Property to be in violation of any existing laws or regulations,
including but not limited to, zoning regulations, or the existing access to the
Property is materially and adversely affected, permanently.
ARTICLE VI
BROKERS AND EXPENSES
Section 6.1Brokers.
The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction except for Jones
Lang Lasalle (“Seller’s Broker”). At Closing, Seller shall pay the commission
due, if any, to Seller’s Broker, which shall be paid pursuant to a separate
agreement


16

--------------------------------------------------------------------------------





between Seller and Seller’s Broker. If any other person brings a claim for a
commission or finder’s fee based upon any contact, dealings or communication
with Buyer or Seller, then the party through whom such person makes his claim
shall defend the other party (the “Indemnified Party”) from such claim, and
shall indemnify the Indemnified Party and hold the Indemnified Party harmless
from any and all costs, damages, claims, liabilities or expenses (including
without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
The provisions of this Section 6.1 shall survive the Closing or, if the purchase
and sale is not consummated, any termination of this Agreement.
Section 6.2Expenses.
Except as expressly provided in this Agreement, each party hereto shall pay its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.
ARTICLE VII
LEASES AND OTHER AGREEMENTS
Section 7.1Buyer’s Approval of New Leases and Agreements Affecting the Property.
Between the Effective Date and the Closing, Seller shall continue to lease the
Property in the same manner as before the making of this Agreement, the same as
though Seller were retaining the Property provided that (i) prior to the
expiration of the Contingency Period, Seller shall provide Buyer a copy of any
new Lease or any amendment or termination of any existing Lease and of any new
contract or amendment or termination of any existing contract affecting the
Property no less than three (3) business days after the execution thereof and in
all events at least three (3) business days prior to the expiration of the
Contingency Period, and (ii) after the expiration of the Contingency Period
Seller shall not enter into any new Lease or other agreement affecting the
Property, or modify or terminate any existing Lease or other agreement affecting
the Property, which will be binding on the Property after Closing, except as
permitted or required under any Lease and except for agreements which are
terminable on no more than thirty (30) days’ notice without payment of any
penalty or fee or other cost to Seller, without first obtaining Buyer’s approval
of the proposed action, which approval will not be unreasonably withheld,
conditioned or delayed. In such case, Buyer shall specify in detail the reasons
for its disapproval of any such proposed action. If Buyer fails to give Seller
notice of its approval or disapproval of any such proposed action requiring its
approval under this Section 7.1 within


17

--------------------------------------------------------------------------------





three (3) business days after Seller notifies Buyer of Seller’s desire to take
such action, then Buyer shall be deemed to have disapproved such matter. Buyer
agrees to cooperate with Seller in enabling Seller to complete any such proposed
transaction requiring Buyer’s approval after Buyer’s approval thereof.
Section 7.2Tenant Improvement Costs, Leasing Commissions and Concessions.
With respect to any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date in accordance with this
Agreement, and with respect to any renewal, extension or expansion of any Lease,
whether through the exercise of an option or otherwise, occurring between such
date and the Closing Date, all tenant improvement work, leasing commissions,
legal fees or other expenses or grants of any free rent period or other
concessions shall be paid by Buyer. Buyer shall reimburse Seller for all such
costs, expenses, free rent period or other concessions incurred by Seller.
Pursuant to the Assignment of Leases, Buyer shall assume any then-outstanding
obligations with respect to such tenant improvements, leasing commissions and
concessions. Buyer shall be credited at Closing for the amount of all
unsatisfied costs and expenses, in connection with any and all Leases executed,
modified or extended by Seller prior to March 23, 2016 for tenant improvement
work and leasing commissions (either completed or to be completed) and brokerage
commissions (collectively, “Pre-Closing Leasing Costs”). In connection with any
and all Leases executed, modified or extended by Seller prior to the Effective
Date, Buyer shall be entitled to receive a credit against the Purchase Price at
Closing for the amount of any rental abatements or “free rent” periods
attributable to periods from and after the Closing Date as more particularly
described in Exhibit I attached hereto and made a part hereof. The provisions of
this Section shall survive the Closing.
Section 7.3Tenant Notices.
At the Closing, Seller shall furnish Buyer with a signed notice to be given to
each tenant of the Property. The notice shall disclose that the Property has
been sold to Buyer, that, after the Closing, all rents should be paid to Buyer
and that Buyer shall be responsible for all of the tenant’s security deposit.
The form of the notice shall be otherwise reasonably acceptable to the parties.
Buyer covenants to deliver said notices to each tenant as soon as reasonably
possible after Closing. This provision shall expressly survive Closing.
Section 7.4Maintenance of Improvements and Operation of Property; Removal of
Tangible Personal Property.
Seller agrees to keep its customary property insurance covering the Property in
effect until the Closing (provided, however, that the terms of any such coverage
maintained in blanket form may be modified as Seller deems necessary). Seller
shall maintain all Improvements substantially in their present condition
(ordinary wear and tear, casualty and condemnation excepted), and shall operate
and manage the Property in a manner consistent with Seller’s practices in effect
prior to the Effective Date and in accordance with all applicable laws,
ordinances, rules and regulations affecting the Property, provided that Seller
shall in no event be obligated to make any capital expenditures or repairs.
Seller shall not remove any Tangible


18

--------------------------------------------------------------------------------





Personal Property, except as may be required for necessary repair or
replacement, and replacement shall be of approximately equal quality and
quantity as the removed item of Tangible Personal Property. From and after the
Effective Date, Seller shall not take any action to lien, encumber or otherwise
transfer all or any interest in the Property (other than leases pursuant to the
terms hereof) to the Buyer at the Closing. From and after the Effective Date,
Seller shall not market, solicit, negotiate or enter into any agreement with any
party other than Buyer for the sale or transfer of any interest in the Property.
Section 7.5Service Contracts.
Within three (3) business days prior to the expiration of the Contingency
Period, Buyer will advise Seller in writing which Service Contracts Buyer will
assume and which Service Contracts Buyer requests be terminated at Closing,
provided Seller shall have no obligation to terminate, and Buyer shall be
obligated to assume, any Service Contracts which by their terms cannot be
terminated without penalty or payment of a fee or other cost to Seller. Seller
shall deliver at Closing notices of termination of all Service Contracts that
are not so assumed and Buyer shall be responsible for any charges applicable to
periods commencing with the Closing. Notwithstanding the foregoing, Seller shall
terminate, as of the Closing Date, all existing management and leasing
agreements with respect to the Property.
Section 7.6Notices to Buyer of Subsequent Events.
Promptly after receipt, Seller shall provide Purchaser with copies of the
following: (i) any written notices that Seller receives after the Effective Date
from any governmental authority with respect to any violation or alleged
violation of the Property under any law or any zoning, health, fire, safety or
other law, regulation or code applicable to the Property, (ii) any written
notices of default given or received by Seller after the Effective Date under
any of the Leases or Service Contracts, and (ii) any pending or threatened
litigation or claims first occurring after the Effective Date and which concerns
or affects Property or Seller’s ability to perform its obligations under this
Agreement, other than any such matters (such as slip and fall and similar
claims) that are covered by Seller’s insurance, except for a standard
deductible.
ARTICLE VIII
CLOSING AND ESCROW
Section 8.1Escrow Instructions.
Upon execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Title Company, and this instrument shall
serve as the instructions to the Title Company as the escrow holder for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.


19

--------------------------------------------------------------------------------





Section 8.2Closing.
The Closing hereunder shall be held and delivery of all items to be made at the
Closing under the terms of this Agreement shall be made at the offices of the
Title Company or as otherwise mutually agreed on May 10, 2016, and before 9:00
a.m. local time, or such other earlier date and time as Buyer and Seller may
mutually agree upon in writing (the “Closing Date”). Except as expressly
provided herein, such date and time may not be extended without the prior
written approval of both Seller and Buyer.
Section 8.3Deposit of Documents.
(a)At or before the Closing, Seller shall deposit into escrow the following
items:
(1)the duly executed and acknowledged Deed in the form attached hereto as
Exhibit C conveying the Real Property to Buyer subject to the Conditions of
Title;
(2)four (4) duly executed counterparts of the Bill of Sale in the form attached
hereto as Exhibit D (the “Bill of Sale”);
(3)four (4) duly executed counterparts of an Assignment and Assumption of
Leases, Service Contracts, Warranties and Other Intangible Property in the form
attached hereto as Exhibit E pursuant to the terms of which Buyer shall assume
all of Seller’s obligations under the Leases, the Service Contracts that Buyer
elects to assume pursuant to the provisions of Section 7.5 above, and other
documents and agreements affecting the Property (the “Assignment of Leases”);
(4)an affidavit pursuant to Section 1445(b)(2) of the Code, and on which Buyer
is entitled to rely, that Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code;
(5)an excise tax affidavit;
(6)an Owner’s Affidavit and any other documents, undertakings or agreements
customarily required by the Title Company to issue the Title Policy;
(7)if Seller is the declarant under any covenants, conditions and restrictions
affecting the Property, an assignment of Seller’s rights as a declarant in a
form reasonably acceptable to the parties; and
(8)any additional funds, documents or instruments (signed by Seller and
acknowledged, if appropriate) as may be necessary to comply with this Agreement,
including, without limitation, evidence of Seller’s authority to extent required
by the Title Company.
(b)At or before Closing, Buyer shall deposit into escrow the following items:


20

--------------------------------------------------------------------------------





(1)immediately available funds necessary to close this transaction, including,
without limitation, the Purchase Price (less the Deposit and interest thereon
net of investment fees, if any) and funds sufficient to pay Buyer’s closing
costs and share of prorations hereunder;
(2)four (4) duly executed counterparts of the Bill of Sale;
(3)four (4) duly executed counterparts of the Assignment of Leases;
(4)an excise tax affidavit; and
(5)any additional funds, documents or instruments (signed by Buyer and
acknowledged, if appropriate) as may be necessary to comply with this Agreement,
including, without limitation, evidence of Buyer’s authority to extent required
by the Title Company to the extent required by the Title Company.
(c)Seller and Buyer shall each execute and deposit a closing statement, such
transfer tax declarations and such other instruments (including, without
limitation organizational documents and evidence of authority) as are reasonably
required by the Title Company or otherwise required to close the escrow and
consummate the acquisition of the Property in accordance with the terms hereof.
Seller and Buyer hereby designate Title Company as the “Reporting Person” for
the transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder and agree to execute such documentation as is reasonably
necessary to effectuate such designation.
(d)Within five (5) business days after the Closing Date, Seller shall deliver or
make available at the Property to Buyer: originals of the Leases to the extent
in Seller’s possession, or copies of any Leases not in Seller’s possession,
copies of the tenant correspondence files (for the three (3) most recent years
of Seller’s ownership of the Property only and the current year), all keys for
the Property, all passwords and log-in information for computer and other
systems used in the management and operation of the Property that are being
conveyed to Buyer, originals of all tenant estoppel certificates to the extent
not already delivered, and originals of any other items which Seller was
required to furnish Buyer copies of or make available at the Property pursuant
to Sections 2.1(b) or (e) above, to the extent in Seller’s possession, except
for Seller’s general ledger and other internal books or records which shall be
retained by Seller. Seller shall deliver possession of the Property to Buyer as
required hereunder and shall deliver to Buyer or make available at the Property
a set of keys to the Property on the Closing Date.
(e)Exhibit I attached hereto and made a part hereof describes certain free rent
periods outstanding as of the date of this Agreement. To the extent the free
rent shown on Exhibit I has not expired on the Closing Date, Seller shall credit
to Buyer the amount of unexpired free rent for the period on and after the
Closing Date.
Section 8.4Estoppel Certificates.
(a)If in accordance with Article II of this Agreement Buyer elects to proceed
with the purchase of the Property, then Seller shall use commercially reasonable
efforts to obtain


21

--------------------------------------------------------------------------------





estoppel certificates from each tenant of the Property substantially in the form
attached hereto as Exhibit F or, if a tenant’s lease requires a different form,
in the form required by the tenant’s lease, or as otherwise provided in this
paragraph below. It shall be a condition to Buyer’s obligation to close the sale
and purchase of the Property that on or before two (2) business days before the
Closing Date, Buyer has received an estoppel certificate substantially in such
form from the following tenants: Helion Energy, GeoEngineers, Constellation Home
Builder Systems, Microsurgical Technology, and Micronics Engineered Filtration
(each a “Major Tenant” and collectively, the “Major Tenants”) and enough
additional estoppels so that such additional estoppels, along with estoppels
from the Major Tenants, cover tenants who in aggregate occupy premises whose
square footage is equal to seventy-five percent (75%) of the space actually
rented to tenants (collectively, the “Estoppel Threshold”). All estoppel
certificates shall be dated no more than forty-five (45) days prior to the
Closing Date. An estoppel certificate, even though not in the required estoppel
form, will be deemed reasonably acceptable to Buyer if it (i) contains
substantially all of the information on Exhibit F including the following:
confirming rent, security deposit, and termination date; that no rent has been
paid more than one month in advance; that the Lease is in full force and effect
and that the tenant has no knowledge of any landlord default, (ii) is on the
form required by the Lease, or (iii) is on the standard form of a tenant which
customarily issues its own form and includes substantially all information set
forth in the form of tenant estoppel certificate attached hereto as Exhibit F,
provided that the tenant deleting any representation by the tenant that the
tenant is not in default under its lease or the tenant acknowledging that it is
in default under its lease or is subject to bankruptcy or insolvency proceedings
will not be the basis for Buyer disapproving an estoppel certificate. If Seller
is unable to satisfy the Estoppel Threshold, Seller may (but is not required to)
deliver estoppel certificates containing the information set forth in the form
of tenant estoppel certificate attached hereto as Exhibit F executed by Seller
covering such leases as are sufficient, when aggregated with the tenant estoppel
certificates previously delivered, to satisfy the Estoppel Threshold, provided
that Buyer shall not be obligated to accept Seller estoppel certificates that
collectively cover in excess of ten percent (10%) of the area of the Property
actually rented to tenants. Seller’s representations and warranties in any
Seller estoppel certificates will survive the Closing, subject to the
limitations contained in Sections 3.2, 3.3, 3.4, 9.11 and 9.19 hereof. In the
event that Buyer receives an estoppel certificate from a tenant complying with
the requirements of this Section 8.4 and for which Seller previously delivered a
Seller estoppel certificate, Seller shall be automatically released from any
liability or obligation under the applicable Seller estoppel certificate.
(b)If Seller is unable to obtain and deliver sufficient tenant estoppel
certificates as required under Section 8.4(a), or if the certificates received
or substituted Seller estoppels contain a statement that Seller is in default
under a Lease or otherwise discloses information that is materially inconsistent
with the rent roll or the applicable Lease and Buyer objects thereto by written
notice to Seller within three (3) business days after receipt by Buyer of the
objectionable estoppel, but in any event on or before the Closing Date, then
Seller will not be in default by reason thereof, and either Seller or Buyer may
elect to extend the Closing Date by up to thirty (30) days in order to satisfy
the requirement. If Seller still cannot satisfy the requirement at the end of
such extended period, then Buyer may, by written notice given to Seller before
the Closing, elect to terminate this Agreement and receive a refund of the
Deposit, or to waive said condition. If Buyer so elects to terminate this
Agreement, the Deposit shall immediately be refunded to Buyer, and neither party
shall have any further rights or obligations


22

--------------------------------------------------------------------------------





hereunder except as provided in Section 6.1 above and Sections 9.3, 9.5 and 9.9
below. If no such notice is delivered by Buyer, Buyer shall be deemed to have
waived such condition.
Section 8.5Prorations.
(a)Rents, including, without limitation, percentage rents, if any, and any
additional charges and expenses payable by tenants under Leases, all as and when
actually collected; real property taxes and assessments; all other income from
the Property; water, sewer and utility charges; amounts payable under any
Service Contracts or other agreements or documents; annual permits and/or
inspection fees (calculated on the basis of the period covered); and any other
expenses of the operation and maintenance of the Property (including, without
limitation, expenses prepaid by Seller and expenses already paid by Seller but
which are being amortized over time by Seller and with respect to which Seller
shall receive a credit at Closing in the amount of the prepaid or unamortized
portion thereof), shall all be prorated as of 11:59 p.m. on the day immediately
prior to Closing (i.e., Buyer is entitled to the income and responsible for the
expenses of the day of Closing), on the basis of a 365-day year. Buyer shall
reimburse Seller for the tenant improvement costs, leasing commissions, legal
fees and other expenses, and free rent and other concessions, as provided in
Section 7.2.
All rents collected after the Closing shall be applied and paid as provided in
this Section 8.5(a). If a tenant shall specifically designate a payment as being
attributable to, or if it is readily ascertainable that a payment received from
a tenant is attributable to a specific period of time or for a specific purpose,
including, without limitation, for operating expenses or real estate tax
payments which were not paid or were underpaid by such tenant or for
reimbursement for work performed by Seller on the tenant’s premises, such
payment shall be so applied. If there is no such designation or if not so
readily ascertainable, any payment received from a tenant after Closing shall be
deemed a payment of rent due after the Closing until the tenant is current on
rents and sums due under the applicable Lease on or after the Closing, and then
such payments shall be paid to Seller to the extent of any rent or other sums
owing to Seller for periods prior to Closing. For a period of six (6) months
after Closing, Buyer shall use reasonable efforts to collect such rents and
other sums owing to Seller (without any requirement to institute legal action)
and shall promptly remit any such amounts to Seller promptly after Buyer’s
receipt thereof, and Seller shall no longer have the right to collect any such
rents and other sums from tenants after Closing.
Reconciliations of taxes, insurance charges and other expenses owed by tenants
under Leases for the calendar year (or fiscal year if different from the
calendar year) in which the Closing occurs shall be prepared by Buyer with the
cooperation of Seller within ninety (90) days following the end of such year in
accordance with the requirements set forth in the Leases and as provided in this
Section 8.5(a). For those Leases in which tenants pay a proportionate share of
taxes, insurance charges or other expenses over a base year amount or expense
stop, the proration between the parties of the income received from tenants over
such base year amount or expense stop shall be calculated based on the total
amount of such expenses for the Property incurred by both Seller and Buyer for
the entire calendar (or, if applicable, fiscal) year, rather than on the amount
of such expenses actually incurred by each party for such year, in order to
enable the parties to determine if the base year amount or expense stop for such
year is exceeded. Such income as so calculated shall be prorated between the
parties based on the number of days


23

--------------------------------------------------------------------------------





each party owned the Property during such year and otherwise in accordance with
this Section 8.5(a). For Leases which do not have a base year amount or expense
stop, the proration between the parties of income received from tenants from
reconciliations of expenses under the Leases shall be calculated based on the
expenses actually incurred by each party for such year and each party’s period
of ownership of the Property, and otherwise in accordance with this Section
8.5(a).
The amount of any cash security deposits held by Seller under Leases shall be
credited against the Purchase Price (and Seller shall be entitled to retain such
cash security deposits). Seller shall endeavor to have any utility or other
deposits with respect to the Property to be transferred to the name of Buyer at
the time of Closing, and shall receive credits at Closing for the amount of the
same to the extent such deposits are actually transferred to Buyer. Buyer shall
cause all utilities to be transferred into Buyer’s name and account at the time
of Closing.
All prorations at Closing shall be based upon the actual numbers if such number
are available. If such numbers are not available, the prorations shall be based
upon the reasonable estimates of Seller. The parties shall reconcile such
estimates as soon as reasonably practical after Closing, but in any event on or
before March 31, 2017. Notwithstanding anything to the contrary contained
herein, all prorations shall be final no later than March 31, 2017. Upon request
of either party, the parties shall provide a detailed and accurate written
statement signed by such party certifying as to the payments received by such
party from tenants from and after Closing and to the manner in which such
payments were applied, and shall make their books and records available for
inspection by the other party during ordinary business hours upon reasonable
advance notice.
Seller retains the right to pursue and control any tax appeals applicable to
periods prior to the tax year of the Closing, and Buyer shall cooperate with
Seller with respect to such appeals at no material cost or expense to Buyer. Any
refund of real property taxes or special assessments relating to the period
prior to Closing shall be for the account of Seller. To the extent Buyer
receives any such refund, Buyer shall remit such refund to Seller within five
(5) business days of receipt thereof. Notwithstanding the foregoing, Buyer and
Seller shall reasonably and jointly pursue and control any tax appeals
applicable to the current tax year, and the parties shall prorate all costs
incurred and recovered in connection therewith based on the portion of the
proceeds of any tax appeal recovery allocable to each party’s respective period
of ownership of the Property.
(b)At closing, the Seller will pay: (a) the Real Estate Excise Taxes, (b)
one-half (1/2) of the escrow fees (and taxes thereon); (c) an amount equal to
the premium (and taxes thereon) charged by the Title Company for the standard
coverage portion of the Title Policy with a face amount of insurance equal to
the purchase price; (d) all excise and transfer taxes associated with the
transfer of the Land and Improvements to Buyer and, (e) any brokerage fees
associated with this transaction payable to Jones Lang Lasalle. At Closing, the
Buyer will pay: (i) one-half (1/2) of the escrow fees (and taxes thereon), and
(ii) an amount equal to the premium (and taxes thereon) charged by the Title
Company for the extended coverage portion of the Title Policy and any
endorsements. Each party shall pay the costs and expenses of the attorneys,
accountants and other agents and consultants engaged by the particular party.
Any other closing costs shall be allocated between Seller and Buyer per custom.


24

--------------------------------------------------------------------------------





(c)Any percentage rent for the rental periods including Closing shall be
prorated upon receipt, based upon the tenant’s sales for the portion of the
lease year allocable to Seller’s and Buyer’s respective ownership of the
Property.
(d)The provisions of this Section 8.5 shall survive the Closing.
ARTICLE IX
MISCELLANEOUS
Section 9.1Notices.
Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile with confirmation of
receipt, or (d) by a commercial overnight courier that guarantees next day
delivery and provides a receipt, and such notices shall be addressed as follows:
To Buyer:    KBS Capital Advisors LLC
11150 Santa Monica Boulevard, Suite 400
Los Angeles, CA 90025
Attention: James Rodgers
E-mail: jrodgers@kbs.com
Telephone: (424) 208-8105
Fax No.: (310) 432-2119
KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: Brian Ragsdale
E-mail: bragsdale@kbs.com
Telephone: (949) 797-0305
Fax No.: (949) 417-6501
KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: James Chiboucas, Esq.
E-mail: jchiboucas@kbs.com
Telephone: (949) 417-6555
Fax No.: (949) 417-6501


25

--------------------------------------------------------------------------------





with a copy to:    Sheppard Mullin Richter & Hampton, LLP
650 Town Center Drive, 4th Floor
Costa Mesa, CA 92626
Attention: Scott A. Morehouse, Esq.
E-mail: smorehouse@sheppardmullin.com
Telephone: (714) 424-2865
Fax No.: (714) 428-5995
To Seller:     c/o Bentall Kennedy (U.S.) LP
1215 Fourth Ave, Suite 2400
Seattle, WA 98161
Attention: Steven Reents
E-mail: sreents@Bentallkennedy.com
Telephone: (206) 623-4739


Bentall Kennedy (U.S.) LP
600 California Street, Suite 560
San Francisco, CA 94108
Attention: Stephen W. Lekki
Telephone: (415) 375-4016
Email: slekki@bentallkennedy.com
c/o Bentall Kennedy (U.S.) LP
1215 Fourth Ave, Suite 2400
Seattle, WA 98161
Attention: Brian Urback
E-mail: burback@Bentallkennedy.com
Telephone: (206) 694-8840


with a copy to:     Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105
Attention: Michael H. Liever
E-mail: mliever@orrick.com
Telephone: (415) 773-5808
Fax No.: (415) 773-5759
or to such other address as either party may from time to time specify in
writing to the other party. Any notice or other communication sent as
hereinabove provided shall be deemed effectively given (a) on the date of
delivery, if delivered in person; (b) on the date mailed if sent by certified
mail, postage prepaid, return receipt requested or by a commercial overnight
courier; or (c) on the date of transmission, if sent by facsimile with
confirmation of receipt. Such notices shall be deemed received (a) on the date
of delivery, if delivered by hand or overnight express delivery service; (b) on
the date indicated on the return receipt if mailed; or (c) on the date of
transmission, if sent by facsimile. If any notice mailed is properly addressed
but returned for any reason, such notice shall be deemed to be effective notice
and to be given on the date of mailing.


26

--------------------------------------------------------------------------------





Any notice sent by the attorney representing a party, shall qualify as notice
under this Agreement.
Section 9.2Entire Agreement.
This Agreement, together with the Exhibits and schedules hereto, contains all
representations, warranties and covenants made by Buyer and Seller and
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof. Any prior correspondence, memoranda or agreements are
replaced in total by this Agreement together with the Exhibits and schedules
hereto.
Section 9.3Entry and Indemnity.
In connection with any entry by Buyer, or its agents, employees or contractors
onto the Property, Buyer shall give Seller reasonable advance notice of such
entry and shall conduct such entry and any inspections in connection therewith
(a) during normal business hours, (b) so as to minimize, to the greatest extent
possible, interference with Seller’s business and the business of Seller’s
tenants, (c) in compliance with all applicable laws, and (d) otherwise in a
manner reasonably acceptable to Seller. Without limiting the foregoing, prior to
any entry to perform any on-site testing, including but not limited to any air
sampling, borings, drillings or other samplings, Buyer shall give Seller written
notice thereof (which notice may be provided by email to Steven Reents and Brian
Urback at the following email addresses: sreents@bentallkennedy.com;
burback@bentallkennedy.com), including the identity of the company or persons
who will perform such testing and the proposed scope and methodology of the
testing. Seller shall approve or disapprove, in Seller’s sole discretion, the
proposed testing within twenty-four (24) hours after receipt of such notice. If
Seller fails to respond within such twenty-four (24) hour period, Seller shall
be deemed to have disapproved the proposed testing. If Buyer or its agents,
employees or contractors take any sample from the Property in connection with
any such approved testing, Buyer shall provide to Seller a portion of such
sample being tested to allow Seller, if it so chooses, to perform its own
testing. Buyer shall permit Seller or its representative to be present to
observe any testing or other inspection or due diligence review performed on or
at the Property. Upon the request of Seller, Buyer shall promptly deliver to
Seller (without representation or warranty of any kind, and at no cost or
expense to Buyer) copies of any reports relating to any testing or other
inspection of the Property performed by Buyer or its agents, representatives,
employees, contractors or consultants. Notwithstanding anything to the contrary
contained herein, Buyer shall not contact any governmental authority or any
tenant without first obtaining the prior written consent of Seller thereto in
Seller’s sole discretion, and Seller, at Seller’s election, shall be entitled to
have a representative participate in any telephone or other contact made by
Buyer to a governmental authority or tenant and present at any meeting by Buyer
with a governmental authority or tenant. Buyer shall maintain, and shall assure
that its contractors maintain, public liability and property damage insurance in
amounts (but in no event less than Two Million Dollars ($2,000,000) with respect
to any liability insurance) and in form and substance adequate to insure against
all liability of Buyer and its agents, employees or contractors, arising out of
any entry or inspections of the Property pursuant to the provisions hereof, and
Seller and Seller’s lender shall be named as additional insureds on such
insurance. Buyer shall provide Seller with evidence of such insurance coverage
prior to any entry on the Property. Buyer shall indemnify and hold Seller
harmless from and against any


27

--------------------------------------------------------------------------------





costs, damages, liabilities, losses, expenses, liens or claims (including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements) arising out of or relating to any entry on the Property by Buyer,
its agents, employees or contractors in the course of performing the
inspections, testings or inquiries provided for in this Agreement, including,
without limitation, any release of Hazardous Materials or any damage to the
Property; provided that Buyer shall not be liable to Seller solely as a result
of the discovery by Buyer of a pre-existing condition on the Property to the
extent the activities of Buyer, its agents, representatives, employees,
contractors or consultants do not exacerbate the condition. The provisions of
this Section 9.3 shall be in addition to any access or indemnity agreement
previously executed by Buyer in connection with the Property; provided that in
the event of any inconsistency between this Section 9.3 and such other
agreement, the provisions of this Section 9.3 shall govern. The foregoing
indemnity shall survive beyond the Closing, or, if the sale is not consummated,
beyond the termination of this Agreement. Buyer’s right of entry, as provided in
this Section 9.3, shall continue up through the date of Closing.
Section 9.4Time.
Time is of the essence in the performance of each of the parties’ respective
obligations contained herein. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.
Section 9.5Attorneys’ Fees.
If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the defaulting party or the
party not prevailing in such dispute, as the case may be, shall pay any and all
costs and expenses incurred by the other party on account of such default and/or
in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements.
Section 9.6Assignment.
Buyer’s rights and obligations hereunder shall not be assignable without the
prior written consent of Seller, which may be given or withheld in Seller’s sole
discretion; provided, however, Buyer shall have the right to assign its rights
and obligations under this Agreement to an entity that is at least one hundred
percent (100%) owned directly or indirectly by KBS Strategic Opportunity REIT,
Inc. (“KBS REIT”) without the prior written consent of Seller but with at least
five (5) business days prior written notice to Seller; provided KBS REIT must
have full authority to make all decisions on behalf of the assignee. Seller has
confirmed that Seller will assign this Agreement to KBS REIT. Buyer shall in no
event be released from any of its obligations or liabilities hereunder in
connection with any assignment. Without limiting and notwithstanding the above,
in no event shall Buyer have the right to assign its rights or


28

--------------------------------------------------------------------------------





obligations hereunder to any party which could not make the representation and
warranty contained in subsections 3.5(e) and (g) above, and in connection with
any assignment pursuant to the terms hereof, the assignee shall reconfirm in a
written instrument acceptable to Seller and delivered to Seller prior to the
effective date of the assignment said representation and warranty as applied to
the assignee and that all other terms and conditions of this Agreement shall
apply to such assignee and are being assumed by assignee. Subject to the
provisions of this Section, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, Buyer may elect by delivering written notice to
Seller at least five (5) business days prior to Closing to take title to one or
more parcels that comprise the Property in one or more directly or indirectly
wholly-owned entities, provided that Buyer reimburse Seller for the additional
legal costs associated with such multiple conveyances that Seller would not have
incurred in a single conveyance to Buyer, and provided further that Buyer shall
not be released from any obligations under this Agreement and shall not assign
its rights or obligations hereunder to such entities.
Section 9.7Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.
Section 9.8Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Real Property is located.
Section 9.9Confidentiality and Return of Documents.
Except as may be required by law, Buyer and Seller shall each maintain as
confidential any and all material obtained about the other or, in the case of
Buyer, about the Property, this Agreement or the transactions contemplated
hereby, and shall not disclose such information to any third party. Except as
may be required by law, Buyer will not divulge any such information to other
persons or entities including, without limitation, appraisers, real estate
brokers, or competitors of Seller. Notwithstanding the foregoing, Buyer shall
have the right to disclose information with respect to the Property to its
officers, directors, employees, attorneys, accountants, environmental auditors,
engineers, potential lenders, and permitted assignees under this Agreement and
other consultants to the extent necessary for Buyer to evaluate its acquisition
of the Property provided that all such persons are told that such information is
confidential and agree (in writing for any third party engineers, environmental
auditors or other consultants) to keep such information confidential. If Buyer
acquires the Property from Seller, Seller shall have the right, subsequent to
the Closing of such acquisition, to publicize the transaction (other than the
parties to or the specific economics of the transaction) in whatever manner it
deems appropriate; provided that any press release or other public disclosure
regarding this Agreement or the transactions contemplated herein, and the
wording of same, must be reasonably approved in advance by both parties. The
provisions of this paragraph shall survive the Closing or any termination of
this Agreement. In the event the transaction contemplated by this Agreement does
not close as provided herein (other than as a result of a default by Seller),
upon the request of Seller, Buyer shall promptly return to Seller all Due
Diligence Materials and other final third


29

--------------------------------------------------------------------------------





party reports obtained by Buyer in connection with the purchase of the Property
hereunder (but expressly excluding any market or feasibility studies or other
internal memoranda prepared by Buyer and/or its counsel, employees, agents of
consultants in connection with Buyer’s due diligence investigations), provided
that Buyer shall be permitted to retain copies of Due Diligence Materials to the
extent required to comply with applicable law or Buyer’s internal record
retention policies.
Notwithstanding the foregoing and anything to the contrary in this Agreement,
nothing contained herein shall impair Buyer’s (or its permitted assignee’s)
right to disclose information relating to this Agreement or the Property (a) to
any due diligence representatives and/or consultants that are engaged by, work
for or are acting on behalf of, any securities dealers and/or broker dealers
evaluating Buyer or its permitted assignees, (b) in connection with any filing
(including any amendment or supplement to any S-11 filing) with governmental
agencies (including the SEC) by any REIT holding an interest (direct or
indirect) in any permitted assignee of Buyer, and (c) to any broker/dealers in
the REIT’s broker/dealer network and any of the REIT’s investors.
Section 9.10Interpretation of Agreement.
The article, section and other headings of this Agreement are for convenience of
reference only and shall not be construed to affect the meaning of any provision
contained herein. Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter. The term “person” shall include any individual,
partnership, joint venture, corporation, trust, unincorporated association, any
other entity and any government or any department or agency thereof, whether
acting in an individual, fiduciary or other capacity.
Section 9.11Limited Liability.
The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on the property of Seller and shall
not be personally binding upon, nor shall any resort be had to, the private
properties of any Seller Related Parties.
Section 9.12Amendments.
This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.
Section 9.13No Recording.
Neither this Agreement or any memorandum or short form thereof may be recorded
by Buyer.
Section 9.14Drafts Not an Offer to Enter Into a Legally Binding Contract.
The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Property.
The parties shall be legally bound with respect


30

--------------------------------------------------------------------------------





to the purchase and sale of the Property pursuant to the terms of this Agreement
only if and when the parties have been able to negotiate all of the terms and
provisions of this Agreement in a manner acceptable to each of the parties in
their respective sole discretion, and both Seller and Buyer have fully executed
and delivered to each other a counterpart of this Agreement (or a copy by
facsimile transmission) (the “Effective Date”).
Section 9.15No Partnership.
The relationship of the parties hereto is solely that of Seller and Buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto. Neither party has any fiduciary relationship hereunder to
the other.
Section 9.16No Third Party Beneficiary.
The provisions of this Agreement are not intended to benefit any third parties,
except the Seller Related Parties.
Section 9.17Limitation on Liability.
Notwithstanding anything to the contrary contained herein, after the Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller) in
connection with the Property and/or the sale thereof to Buyer including, without
limitation, under this Agreement or any documents executed pursuant hereto or in
connection herewith, including, without limitation, the Deed, the Bill of Sale,
the Assignment of Leases and any Seller estoppel certificate (collectively, the
“Other Documents”, shall under no circumstances whatsoever exceed an amount
equal to Two Million Dollars ($2,000,000)); and (b) no claim by Buyer alleging a
breach by Seller of any representation, warranty and/or covenant of Seller
contained herein or in any of the Other Documents may be made, and Seller shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Buyer
alleging a breach by Seller of any such representation, warranty and/or covenant
is for an aggregate amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) (the “Floor Amount”), in which event Seller’s liability respecting
any final judgment concerning such claim or claims shall be for the entire
amount thereof, subject to the limitation set forth in clause (a) above;
provided, however, that if any such final judgment is for an amount that is less
than or equal to the Floor Amount, then Seller shall have no liability with
respect thereto.
Section 9.18Survival.
Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing.
Section 9.19Know Your Counterparty.
Without limiting Buyer’s representation and warranty in Section 3.5 above, Buyer
has furnished to Seller all information regarding Buyer, its affiliates and the
shareholders, members, investors or partners of each of them and any permitted
assignees of Buyer hereunder


31

--------------------------------------------------------------------------------





(collectively, the “Buyer Related Parties”) as Seller requested in order to
enable Seller to determine to Seller’s sole satisfaction that the transaction
contemplated by this Agreement will be in compliance Buyer’s representation and
warranty contained in Section 3.5 of this Agreement are true and correct. Buyer
represents and warrants and covenants to Seller that there will not be any
change in any such information regarding Buyer or the Buyer Related Parties
prior to or on the Closing. In connection with the foregoing, Buyer will
promptly notify Seller of any change in any such information regarding Buyer or
the Buyer Related Parties prior to or on the Closing. In the event any such
information or change results in a situation in which, in Seller’s sole
discretion, the transaction contemplated by this Agreement would result in a
breach of Buyer’s representation and warranty contained in Section 3.5 of this
Agreement, then Seller may terminate this Agreement without liability on the
part of Seller or Buyer (provided such change did not occur as a result of a
default or act of bad faith by Buyer), other than Buyer’s indemnity contained in
Section 9.3 hereof and the obligations of Buyer contained in Sections 6.1 and
9.9 hereof, and the Deposit will be returned to Buyer. Notwithstanding anything
to the contrary contained herein, Buyer will not be entitled to either
(i) terminate this Agreement or (ii) a return of the Deposit solely because the
proposed assignee otherwise permitted under Section 9.6 does not meet the
requirements of this Section 9.19.
Section 9.20Property Disclosures.
Whether or not the Property is zoned for residential use, Buyer acknowledges and
agrees it does not intend to use the Property for residential purposes. Buyer
and Seller acknowledge that the Real Property constitutes “Commercial Real
Estate” as defined in RCW 64.06.005. Buyer waives receipt of the seller
disclosure statement required under RCW 64.06 for transactions involving the
sale of commercial real estate, except for the section entitled “Environmental”.
The Environmental section of the seller disclosure statement as completed by
Seller is attached to this Agreement as Exhibit H (the “Disclosure Statement”).
Buyer acknowledges receipt of the Disclosure Statement and waives its right to
rescind the Agreement under RCW 64.06.030. Buyer further acknowledges and agrees
that the Disclosure Statement (i) is for the purposes of disclosure only,
(ii) will not be considered part of this Agreement, and (iii) will not be
construed as a representation or warranty of any kind by the Seller, and that
Seller shall not have any liability or obligation arising out of the Disclosure
Statement.
Section 9.21Cooperation Regarding Condemnation Case.
Buyer shall cooperate with Seller with respect to the Condemnation Case,
including, without limitation, executing such documents as reasonably requested
by Seller, at no out of pocket cost to Buyer and without Buyer incurring any
material additional liability hereunder.
Section 9.22Net Worth Covenant.
For a period of nine (9) months after Closing, Seller shall maintain a net
worth, as defined below, of at least Two Million Dollars ($2,000,000). “Net
worth” shall mean assets minus liabilities.


32

--------------------------------------------------------------------------------





Section 9.23Survival of Article IX.
The provisions of this Article IX shall survive the Closing.


[signature page follows]


33

--------------------------------------------------------------------------------





The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.
Seller:
 
CALWWEST INDUSTRIAL PROPERTIES, LLC,
 
 
a California limited liability company
 
 
 
 
 
 
 
By:
Bentall Kennedy (U.S.) Limited Partnership
 
 
 
a Washington limited partnership,
 
 
 
its Investment Manager
 
 
 
 
 
 
 
 
By:
Bentall Kennedy (U.S.) G.P. LLC,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Stephen Lekki
 
 
 
Name:
Stephen Lekki
 
 
 
Its:
Senior Vice President
 
 
 
Date:
4/13/16
 
 
 
 
 
 
 
 
By:
/s/ Brian Urback
 
 
 
Name:
Brian Urback
 
 
 
Its:
Vice President
 
 
 
Date:
4/13/16
 
 
 
 
 
Buyer:
 
KBS CAPITAL ADVISORS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Stacie Yamane
 
 
Name:
Stacie Yamane
 
 
Its:
CAO
 
 
 
 
 





34

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
EXHIBITS
Exhibit A    Real Property Description
Exhibit B    List of Tenant Leases
Exhibit C    Special Warranty Deed
Exhibit D    Bill of Sale
Exhibit E
Assignment of Leases, Service Contracts, Warranties and Other Intangible
Property

Exhibit F    Estoppel Certificate
Exhibit G    List of Service Contracts
Exhibit H    Disclosure Statement
Exhibit I    Unpaid Leasing Commissions
Exhibit J    List of Tangible Personal Property
SCHEDULES
Schedule 1    Disclosure Items
Schedule 1-A    Environmental Reports
Schedule 2    3-14 Audit Documents










--------------------------------------------------------------------------------






EXHIBIT A
REAL PROPERTY DESCRIPTION
PARCEL A:


LOTS 1 THROUGH 4, INCLUSIVE, AND 9 AND 10, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.


PARCEL A-1:


PARCEL A OF BOUNDARY LINE ADJUSTMENT RECORDED UNDER RECORDING NUMBER
20080204900013, BEING A PORTION OF LOT 8, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.




PARCEL B:


LOTS B AND C, WESTPARK, AMENDED BINDING SITE PLAN, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 152 OF PLATS, PAGES 70 THROUGH 73, INCLUSIVE, AND RECORDED
UNDER RECORDING NUMBER 9006070535, IN KING COUNTY, WASHINGTON;


(BEING KNOWN AS A PORTION OF LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R,
RECORDED UNDER RECORDING NUMBER 8912190943).




PARCEL C:


LOTS D, E AND F, WESTPARK II, ACCORDING TO THE AMENDED BINDING SITE PLAN THEREOF
RECORDED IN VOLUME 150 OF PLATS, PAGES 12 THROUGH 15, INCLUSIVE, IN KING COUNTY,
WASHINGTON;


(ALSO KNOWN AS LOT 2, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED
UNDER RECORDING NUMBER 8912190943).




PARCEL D:


LOT 3, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED UNDER RECORDING
NUMBER 8912190943, SAID SHORT PLAT BEING A SUBDIVISION OF THE EAST HALF OF THE
SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING
COUNTY, WASHINGTON.




PARCEL E:


LOT A, WESTPARK, AMENDED BINDING SITE PLAN, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 152 OF PLATS, PAGES 70 THROUGH 73, INCLUSIVE, AND RECORDED
UNDER RECORDING NUMBER 9006070535, IN KING COUNTY, WASHINGTON;


(BEING KNOWN AS A PORTION OF LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R,
RECORDED UNDER RECORDING NUMBER 8912190943).


A-1

--------------------------------------------------------------------------------






PARCEL F:


PARCEL B OF BOUNDARY LINE ADJUSTMENT RECORDED UNDER RECORDING NUMBER
20080204900013, BEING A PORTION OF LOT 8, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.


TOGETHER WITH LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-86-5, RECORDED UNDER
RECORDING NUMBER 8811030191, IN KING COUNTY, WASHINGTON.


PARCEL G:


LOT 4, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED UNDER RECORDING
NUMBER 8912190943, SAID SHORT PLAT BEING A REVISION OF SHORT PLAT RECORDED UNDER
RECORDING NUMBER 8512260700, SAID SHORT PLAT BEING A SUBDIVISION OF THE EAST
HALF OF THE SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST,
W.M., IN KING COUNTY, WASHINGTON.


PARCEL H:


LOT 2 OF CITY OF REDMOND SHORT PLAT NUMBER SS-86-5, RECORDED UNDER RECORDING
NUMBER 8811030191, SAID SHORT PLAT BEING A SUBDIVISION OF A PORTION OF THE SOUTH
320 FEET OF THE NORTH 1006 FEET OF THE NORTHEAST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY,
WASHINGTON;


TOGETHER WITH AN EASEMENT FOR INGRESS, EGRESS AND UTILITIES 30 FEET IN WIDTH,
BEING A SOUTHERLY EXTENSION OF THE EAST 30 FEET OF SAID PREMISES, LYING
SOUTHERLY OF THE SOUTH LINE OF SAID PREMISES AND NORTHERLY OF THE NORTHERLY
MARGIN OF N.E. 85TH STREET.


PARCEL I:


THAT PORTION OF THE FOLLOWING DESCRIBED TRACT LYING NORTHERLY OF THE RIGHT OF
WAY FOR N.E. 85TH STREET AND EASTERLY OF THE RIGHT OF WAY FOR 154TH AVENUE N.E.
THE EAST HALF OF THE SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5
EAST, W.M., IN KING COUNTY, WASHINGTON, LYING EASTERLY OF THE NORTHERN PACIFIC
RAILROAD (NOW "BURLINGTON NORTHERN") RIGHT OF WAY, AND WESTERLY OF 100 FOOT
STRIP OF LAND AS CONVEYED TO KING COUNTY BY DEED RECORDED UNDER RECORDING NUMBER
6611004;


EXCEPT THE NORTH 1006 FEET THEREOF;


EXCEPT THAT PORTION CONVEYED TO THE CITY OF REDMOND, A MUNICIPAL CORPORATION, BY
DEED RECORDED UNDER RECORDING NUMBER 8407250771 FOR 154TH AVENUE N.E.




SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON.


2

--------------------------------------------------------------------------------






EXHIBIT B
LIST OF TENANT LEASES
Westpark Leases:
3COT141 Lease
Abol Systems, Inc. Lease, 1st, 2nd, 3rd and 4th Amendment
Ally, Inc Lease, 1st Amendment, Commencement Date Memorandum
Amaxra, Inc. Lease and Commencement Date Memorandum
Advance Technical Marketing Inc. Lease, Commencement Date Memorandum, 1st
Amendment, Landlord Consent to Sublease
Avitech International Corp. Lease, Commencement Date Memorandum, 1st Amendment
Axis Surveying and Mapping, Inc. Lease and Commencement Date Memorandum
BAE Systems Controls, Inc. Lease, Assignment, 1st and 2nd Amendment
Bellegrove Medical Supply, Inc. Lease, Commencement Date Memorandum, Assignment,
Subordination of Landlord’s Lien, 1st and 2nd Amendment
Bigfin.com, LLC Lease, 1st Amendment
Biopure Healing Products, LLC Lease and 1st Amendment
Bluerigger, LLC lease and 1st Amendment
Boxspy, LLC Lease
Bromik, LLC Lease, Commencement Date Memorandum, Landlord Consent to Sublease
CAE Healthcare, Inc. Lease, 1st, 2nd and 3rd Amendment
Cascade Window Products, Inc. Lease
Cascadia Resources, Inc. Lease and 1st Amendment
Cat-Man-Doo, Inc. Lease and 1st Amendment
CBRE, Inc. Lease, 1st Amendment
Centerline Solutions, LLC Lease
Comcast License Agreement


B-1

--------------------------------------------------------------------------------






Constellation Homebuilder Systems, Inc. Lease, Landlord Consent to Change in
Control, 1st Amendment
Crown Castle USA, Inc. Lease, 1st, 2nd, 3rd, 4th, 5th, and 6th Amendment,
Substitution Effective Date Memorandum, Landlord Consent to Sublease (2).
Davis-Bacon Pension Plans, Inc. Lease
Deep Domain, Inc. Lease
Delphi Precision Imaging Corporation Lease
Dowl, LLC Lease, 1st, 2nd, 3rd, 4th, 5th Amendment and Commencement Date
Memorandum
Duramark Technologies, Inc. Lease, Commencement Date Memorandum and
Subordination of Landlord’s Lien
Dynamic Systems, Inc. Lease, 1st and 2nd Amendment
Echonous, Inc. Lease
Engineering-Remediation Resources Group, Inc. Lease
EVT Solutions, Inc. Lease
F1 Consultancy, LLC Lease and Commencement Date Memorandum
Foxconn EMS, Inc. Lease, 1st, 2nd, 3rd, 4th and 5th Amendment
Furniture Marketing Group, Inc. Lease
Geoengineers, Inc. Lease, 1st, 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th, 10th,
11th Amendment
Greater Redmond Transportation Management Association, Lease, 1st Amendment
Halfpops, Inc. Lease
Helion Energy, Inc. Lease
Hiperion, Inc. Lease
Hobart, Inc. Lease
Homemeeting, Inc. Lease, 1st, 2nd Amendment
Horizon Professional Computer Services, Inc. Lease, 1st, 2nd, 3rd and 4th
Amendment
Hydroflow Holdings USA, LLC Lease, Commencement Date Memorandum, 1st, 2nd and
3rd Amendment


2

--------------------------------------------------------------------------------





Hygen Pharmaceuticals, Inc. Lease, Commencement Date Memorandum, Subordination
of Landlord Lien
ICS Support, Inc. Lease, Commencement Date Memorandum, 1st and 2nd Amendment
Innovative Advantage, Inc. Lease, 1st and 2nd Amendment
iStreamplanet Co. Lease, 1st and 2nd Amendment
JC Serivces, Inc. Lease, Commencement Date Memorandum, 1st, 2nd 3rd Amendment
JDL Digital Systems, Inc. Lease, Commencement Date Memorandum, 1st, 2nd and 3rd
Amendment, Right of First Opportunity Notice
Juni America, Inc. Lease and 1st Amendment
King & Prince Seafood Corporation, Lease, Commencement Date Memorandum, First
Amendment to Lease, Guaranty of Lease.
KMEW CO, LTD. Lease, Commencement Date Memorandum, Assignment and 1st Amendment
KONE, Inc. Lease, Commencement Date Memorandum
Kurkel Enterprises, LLC Lease
Leancode, LLC Lease
Lucky Scooter Parts, LLC Lease, Commencement Date Memorandum
Lucky Scooter Parts - Consent to Sublease/sublease
Madrona, Inc. Lease
Master International Corporation Lease
Mellanox Technologies, Inc. Lease, Commencement Date Memorandum, 1st Amendment
and Expansion Effective Date Memorandum
MGC Technical Consulting, Inc. Lease and 1st Amendment
Micronics, Inc. Lease, 1st, 2nd, 3rd, 4th, 5th Amendment
Micronics, Inc. - 6th amendment
Microsurgical Technology Inc. Lease, 1st, 2nd, 3rd, 4th, 5th, 6th, 7th, 8th,
9th, 10th, 11th and 12th Amendment.
Minarik Corporation Lease, Commencement Date Memorandum, 1st, 2nd and 3rd
Amendment


3

--------------------------------------------------------------------------------





Mindray Medical USA Corp, Lease, 1st, 2nd and 3rd Amendment
MSNW, LLC Lease, 1st, 2nd and 3rd Amendment
Northwest Synergy, Inc. Lease, 1st Amendment, Expansion Effective Date
memorandum
Northwest Synergy - 2nd amendment
Ocean Diamond, Inc. Lease
Omni212, LLC Lease and Guaranty
Overlake Heating, Air Conditioning & Sheet Metal, LLC Lease, 1st and 2nd
Amendment
P97 Networks, Inc. Lease and Commencement Date Memorandum
Pacific Air Filtration, Inc. Lease, Guaranty of Lease, Assignment of Lease
Pattison, Inc. Lease, 1st Amendment
Personal Medical Corp, Lease, 1st, 2nd, 3rd, 4th, 5th Amendment
Planetary Power, Inc. Lease
Plantsmart, LLC, Lease, 1st Amendment, 2nd Amendment
Pogo Linux Corporation, Lease, 1st and 2nd Amendment, Commencement Date
Memorandum
Popular Machinery and Tools, USA, Inc. Lease
Precision Electric Group, Inc. Lease, 1st, 2nd Amendment and Subordination of
Landlord Lien
Professional Appliance Technicians, Inc. Lease and 1st Amendment
R2D3 Corporation, Lease, 1st and 2nd Amendment
Red Dingo, Inc. Lease
Redmond Cable Corporation, Lease, 1st, 2nd, 3rd Amendment
Rent-A-PC, Inc. Lease, Commencement Date Memorandum
Rimkus Consulting Group, Inc. Lease, Commencement Date Memorandum
Rock-Tenn Company, Lease, Guaranty
SBK Enterprises, LLC Lease, Guaranty of Lease (2)
Seattle Aero, LLC Lease and 1st Amendment


4

--------------------------------------------------------------------------------





Seattle PJ Pizza, LLC Lease, 1st and 2nd Amendment
Seattle Pizza - 3rd amendment
Service Communications, Inc. Lease
Shields Bag and Printing Co. Lease and 1st Amendment
Showa Aircraft USA, Inc. Lease and Commencement Date Memorandum
SMS Systems Maintenance Services, Inc. Lease and Commencement Date Memorandum
Sonata Software North America, Inc. Lease and Commencement Date Memorandum
Stephen L. Nelson, CPA, PLLC Lease, 1st, 2nd and 3rd Amendment
TSS Redmond, LLC Lease, 1st, 2nd, 3rd and 4th Amendment, Landlord Consent to
Sublease
Tri-Digital Software, Inc. Lease, 1st, 2nd, 3rd Amendment and Expansion Space
Memorandum
Westtek, LLC Lease, 1st and 2nd Amendment
Wildlife Computers, Inc. Lease, Commencement Date Memorandum, 1st Amendment
Workspace Development, LLC Lease, Commencement Date Memorandum, 1st, 2nd, 3rd,
4th, 5th Amendment, Consent to Transfer of Interest
Workspace Development - Consent to Sublease/sublease
Xtreme Consulting Group, Inc. Lease, Commencement Date Memorandum, 1st Amendment
Zensa, LLC Lease




5

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SPECIAL WARRANTY DEED


WHEN RECORDED RETURN TO:


 
 
 
 





Document Title:    Special Warranty Deed
Grantor:


Grantee:


Legal Description:
Abbreviated Legal Description:
Full Legal Description: See Exhibit A attached
Assessor's Tax Parcel Nos.:


Reference Nos. of Documents Released or Assigned:




Special Warranty Deed


_________________________, a ________________________ ("Grantor"), grants,
bargains, sells and conveys to
____________________________________________________ ("Grantee"), that certain
real estate, situated in the County of ______________, State of Washington,
legally described on Exhibit A.


Subject, however, to the exceptions identified on Exhibit B attached hereto.


The Grantor, for itself and for its successors in interest expressly limits the
covenants of the deed to those herein expressed, and hereby covenants that
against all persons whomsoever lawfully claiming or to claim by, through or
under said Grantor and not otherwise, it will forever warrant and defend the
described real estate.


[Grantor signature page follows]


C-1

--------------------------------------------------------------------------------





Dated______________, 2016.


_________________________


By_________________________
Its_________________________


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.





STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO
On _________________, 2016, before me, ________________, a Notary Public,
personally appeared _________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


_________________________
Signature of the Notary Public






(Seal)






C-2

--------------------------------------------------------------------------------






EXHIBIT A
REAL PROPERTY DESCRIPTION
PARCEL A:


LOTS 1 THROUGH 4, INCLUSIVE, AND 9 AND 10, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.


PARCEL A-1:


PARCEL A OF BOUNDARY LINE ADJUSTMENT RECORDED UNDER RECORDING NUMBER
20080204900013, BEING A PORTION OF LOT 8, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.




PARCEL B:


LOTS B AND C, WESTPARK, AMENDED BINDING SITE PLAN, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 152 OF PLATS, PAGES 70 THROUGH 73, INCLUSIVE, AND RECORDED
UNDER RECORDING NUMBER 9006070535, IN KING COUNTY, WASHINGTON;


(BEING KNOWN AS A PORTION OF LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R,
RECORDED UNDER RECORDING NUMBER 8912190943).




PARCEL C:


LOTS D, E AND F, WESTPARK II, ACCORDING TO THE AMENDED BINDING SITE PLAN THEREOF
RECORDED IN VOLUME 150 OF PLATS, PAGES 12 THROUGH 15, INCLUSIVE, IN KING COUNTY,
WASHINGTON;


(ALSO KNOWN AS LOT 2, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED
UNDER RECORDING NUMBER 8912190943).




PARCEL D:


LOT 3, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED UNDER RECORDING
NUMBER 8912190943, SAID SHORT PLAT BEING A SUBDIVISION OF THE EAST HALF OF THE
SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING
COUNTY, WASHINGTON.




PARCEL E:


LOT A, WESTPARK, AMENDED BINDING SITE PLAN, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 152 OF PLATS, PAGES 70 THROUGH 73, INCLUSIVE, AND RECORDED
UNDER RECORDING NUMBER 9006070535, IN KING COUNTY, WASHINGTON;


(BEING KNOWN AS A PORTION OF LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R,
RECORDED UNDER RECORDING NUMBER 8912190943).


C-1

--------------------------------------------------------------------------------





PARCEL F:


PARCEL B OF BOUNDARY LINE ADJUSTMENT RECORDED UNDER RECORDING NUMBER
20080204900013, BEING A PORTION OF LOT 8, PACIFIC BUSINESS & TECHNICAL CENTER,
ACCORDING TO THE SECOND AMENDED BINDING SITE PLAN THEREOF RECORDED IN VOLUME 140
OF PLATS, PAGES 25 THROUGH 30, INCLUSIVE, IN KING COUNTY, WASHINGTON.


TOGETHER WITH LOT 1, CITY OF REDMOND SHORT PLAT NUMBER SS-86-5, RECORDED UNDER
RECORDING NUMBER 8811030191, IN KING COUNTY, WASHINGTON.


PARCEL G:


LOT 4, CITY OF REDMOND SHORT PLAT NUMBER SS-85-11R, RECORDED UNDER RECORDING
NUMBER 8912190943, SAID SHORT PLAT BEING A REVISION OF SHORT PLAT RECORDED UNDER
RECORDING NUMBER 8512260700, SAID SHORT PLAT BEING A SUBDIVISION OF THE EAST
HALF OF THE SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST,
W.M., IN KING COUNTY, WASHINGTON.


PARCEL H:


LOT 2 OF CITY OF REDMOND SHORT PLAT NUMBER SS-86-5, RECORDED UNDER RECORDING
NUMBER 8811030191, SAID SHORT PLAT BEING A SUBDIVISION OF A PORTION OF THE SOUTH
320 FEET OF THE NORTH 1006 FEET OF THE NORTHEAST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY,
WASHINGTON;


TOGETHER WITH AN EASEMENT FOR INGRESS, EGRESS AND UTILITIES 30 FEET IN WIDTH,
BEING A SOUTHERLY EXTENSION OF THE EAST 30 FEET OF SAID PREMISES, LYING
SOUTHERLY OF THE SOUTH LINE OF SAID PREMISES AND NORTHERLY OF THE NORTHERLY
MARGIN OF N.E. 85TH STREET.


PARCEL I:


THAT PORTION OF THE FOLLOWING DESCRIBED TRACT LYING NORTHERLY OF THE RIGHT OF
WAY FOR N.E. 85TH STREET AND EASTERLY OF THE RIGHT OF WAY FOR 154TH AVENUE N.E.
THE EAST HALF OF THE SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 25 NORTH, RANGE 5
EAST, W.M., IN KING COUNTY, WASHINGTON, LYING EASTERLY OF THE NORTHERN PACIFIC
RAILROAD (NOW "BURLINGTON NORTHERN") RIGHT OF WAY, AND WESTERLY OF 100 FOOT
STRIP OF LAND AS CONVEYED TO KING COUNTY BY DEED RECORDED UNDER RECORDING NUMBER
6611004;


EXCEPT THE NORTH 1006 FEET THEREOF;


EXCEPT THAT PORTION CONVEYED TO THE CITY OF REDMOND, A MUNICIPAL CORPORATION, BY
DEED RECORDED UNDER RECORDING NUMBER 8407250771 FOR 154TH AVENUE N.E.




SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON.




C-2

--------------------------------------------------------------------------------






EXHIBIT D
BILL OF SALE


This Bill of Sale (the “Bill of Sale”) is made and entered into ____________,
201_, by and between ____________________ (“Assignor”), and __________________
(“Assignee”).
In consideration of the sum of Ten Dollars ($10) and other good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor does hereby assign, transfer, convey and
deliver to Assignee, its successors and assigns, all items of Tangible Personal
Property (as defined in the Agreement referred to below), if any, owned by
Assignor and situated upon and used exclusively in connection with the Real
Property (as defined in the Agreement) and more particularly described on
Exhibit A attached hereto and made a part hereof for all purposes, including,
without limitation, the Tangible Personal Property identified in Exhibit B, if
any, attached hereto and made a part hereof for all purposes (the “Personal
Property”).
This Bill of Sale is made subject, subordinate and inferior to the easements,
covenants and other matters and exceptions set forth on Exhibit C, if any,
attached hereto and made a part hereof for all purposes.
ASSIGNEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN, AND
SUBJECT TO THE LIMITATIONS CONTAINED IN, THAT CERTAIN AGREEMENT OF PURCHASE AND
SALE DATED ___________, 201__, BY AND BETWEEN ASSIGNOR AND ASSIGNEE (THE
“AGREEMENT”), ASSIGNOR HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A)
THE NATURE, QUALITY OR CONDITIONS OF THE PERSONAL PROPERTY, (B) THE INCOME TO BE
DERIVED FROM THE PERSONAL PROPERTY, (C) THE SUITABILITY OF THE PERSONAL PROPERTY
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PERSONAL PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E)
THE QUALITY, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF ANY OF THE PERSONAL PROPERTY, OR (F) ANY OTHER MATTER WITH RESPECT TO THE
PERSONAL PROPERTY. ASSIGNEE FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN
GIVEN THE OPPORTUNITY TO INSPECT THE PERSONAL PROPERTY, ASSIGNEE IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PERSONAL PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY ASSIGNOR, EXCEPT AS SPECIFICALLY
PROVIDED IN THE AGREEMENT. ASSIGNEE FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PERSONAL PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT ASSIGNOR HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION. ASSIGNEE FURTHER
ACKNOWLEDGES AND AGREES THAT THE SALE OF THE PERSONAL PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN “AS IS, WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS,”
EXCEPT AS SPECIFICALLY PROVIDED IN, AND SUBJECT TO THE LIMITATIONS CONTAINED IN,
THE AGREEMENT.




D-1

--------------------------------------------------------------------------------





The obligations of Assignor are intended to be binding only on the property of
Assignor and shall not be personally binding upon, nor shall any resort be had
to, the private properties of any Seller Related Parties (as defined in the
Agreement).
[signature page follows]


D-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor and Assignee have caused this Bill of Sale to be
executed on the date and year first above written.
Assignor:
 
,
 
 
a
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
Investment Manager
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
Assignee:
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 





D-3

--------------------------------------------------------------------------------






EXHIBIT E


ASSIGNMENT OF LEASES, SERVICE CONTRACTS,
WARRANTIES AND OTHER INTANGIBLE PROPERTY


This Assignment of Leases, Service Contracts, Warranties and Other Intangible
Property (this “Assignment”) is made and entered into _______________, 201_, by
and between _____________________________ (“Assignor”),
____________________________________
_____________________________________________ (“Assignee”).
For good and valuable consideration paid by Assignee to Assignor, the receipt
and sufficiency of which are hereby acknowledged, Assignor does hereby assign,
transfer, set over and deliver unto Assignee all of Assignor’s right, title, and
interest in and to the following (collectively, the “Assigned Items”): (i) those
certain leases (the “Leases”) listed on Exhibit A attached hereto and made a
part hereof for all purposes except for Seller’s right to collect delinquent
rent and other delinquent sums owing under such Leases for the period prior to
the date hereof in accordance with the Agreement (as defined below), and Seller
reserves the right to enforce any indemnity provisions in the Leases with
respect to the period prior to Closing, provided that in each case Assignor
shall not have the right to seek to terminate any Lease or the occupancy of any
tenant, (ii) those certain service contracts, equipment leases, tenant
improvement agreements and leasing agreements (the “Service Contracts”) listed
on Exhibit B, if any, attached hereto and made a part hereof for all purposes,
and (iii) to the extent assignable, those certain warranties held by Assignor
(the “Warranties”) listed on Exhibit C, if any, attached hereto and made a part
hereof for all purposes, and (iv) all zoning, use, occupancy and operating
permits, and other permits, licenses, approvals and certificates, maps, plans,
specifications, and all other Intangible Personal Property (as defined in the
Agreement) owned by Assignor and used exclusively in the use or operation of the
Real Property and Personal Property (each as defined in the Agreement), any
other trade name owned by Assignor now used exclusively in connection with the
Real Property and any utility contracts or other agreements or rights relating
to the use and operation of the Real Property and Personal Property but
excluding the names “Bentall Kennedy,” “Calwest” or “CalPERS,” or any
derivatives thereof (collectively, the “Other Intangible Property”).
Notwithstanding anything to the contrary contained herein, there shall be
excluded from the assignment of any rights of Assignor under any Leases, Service
Contracts, Warranties or Other Intangible Property (i) any rights of Assignor
against tenants or other third parties including, without limitation, tenants,
with respect to the period prior to the date hereof, (ii) except to the extent
Assignor receives a credit therefor on the date hereof, the rights of Assignor
to payments from third parties including, without limitation, tenants,
pertaining to the period prior to the date hereof, (iii) all rights of Seller
with respect to the Condemnation Case and Condemnation Case Payments, as such
terms are defined in that certain Agreement of Purchase and Sale between
Assignor and Assignee dated _____________, 2016, (the “Agreement”); and (iv) the
rights of Seller to all insurance proceeds with respect to the casualty that
occurred with respect to the building commonly known as Building B 8310-8340
154th Avenue NE, Redmond, WA with the following address: ______________________
provided, however, that each of such reserved rights shall be subject to any
limitations with respect thereto set forth in the Agreement.


E-1

--------------------------------------------------------------------------------





This Assignment is made subject, subordinate and inferior to the easements,
covenants and other matters and exceptions set forth on Exhibit D, if any,
attached hereto and made a part hereof for all purposes.
Assignee acknowledges and agrees, by its acceptance hereof, that, except as
expressly provided in, and subject to the limitations contained in, the
Agreement, the assigned items are conveyed “as is, where is” and in their
present condition with all faults, and that assignor has not made, does not make
and specifically disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to the nature, quality or condition of the assigned items, the income to
be derived therefrom, or the enforceability, merchantability or fitness for any
particular purpose of the assigned items.
By accepting this Assignment and by its execution hereof, Assignee assumes the
payment and performance of, and agrees to pay, perform and discharge, all the
debts, duties and obligations to be paid, performed or discharged from and after
the Closing Date (as defined in the Agreement) by (a) the “landlord” or the
“lessor” under the terms, covenants and conditions of the Leases, including,
without limitation, brokerage commissions and compliance with the terms of the
Leases relating to tenant improvements and security deposits, and (b) the owner
under the Service Contracts, the Warranties and/or the Other Intangible
Property. Assignor agrees to indemnify, hold harmless and defend Assignee from
and against any and all claims, losses, liabilities, damages, costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees and
disbursements) resulting by reason of the failure of Assignor to pay, perform or
discharge any of the debts, duties or obligations assigned or agreed to be
assigned by Assignor hereunder arising out of or relating to, directly or
indirectly, in whole or in part, the Assigned Items, occurring prior to the
Closing Date. Assignee agrees to indemnify, hold harmless and defend Assignor
from and against any and all claims, losses, liabilities, damages, costs and
expenses (including, without limitation, court costs and reasonable attorneys’
fees and disbursements) resulting by reason of the failure of Assignee to pay,
perform or discharge any of the debts, duties or obligations assumed or agreed
to be assumed by Assignee hereunder arising out of or relating to, directly or
indirectly, in whole or in part, the Assigned Items, from and after the Closing
Date.
The obligations of Assignor are intended to be binding only on the property of
Assignor and shall not be personally binding upon, nor shall any resort be had
to, the private properties of Assignor.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
This Assignment shall be governed by and construed in accordance with the laws
of the State of Washington.
[signature page follows]


E-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed on the day and year first above written.
Assignor:
 
,
 
 
a
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
Investment Manager
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
Assignee:
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 





E-3

--------------------------------------------------------------------------------






EXHIBIT F


TENANT ESTOPPEL
The undersigned (“Tenant”) hereby certifies to _____________________ (“Seller”)
and to ______________________ (“Buyer”) in connection with Buyer’s proposed
purchase of that certain _____ building located at
_______________________________, _________________ (the “Building”) that:
1.    Tenant is the lessee of certain space (the “Premises”) in the Building
under a lease dated __________, ______ (the “Lease”) entered into between Tenant
and Seller as lessor.
2.    The Lease is presently in full force and effect and Tenant is not in
default thereunder. Tenant has accepted and is in possession of the Premises.
3.    The Lease constitutes the entire agreement between the Lessor and Tenant
and there has been no amendment to the Lease except for the following
amendments: ____________ ___________________________________________________.
There are no side agreements or understandings between Lessor and Tenant.
4.    Tenant has accepted the Premises and is paying rent under the Lease.
5.    The term of the Lease commenced on _______________, ____, and will end on
____________, with options to extend of successive periods of _______ years
each. Neither the Lease nor any other agreement confers upon Tenant any right to
acquire additional space in the Building, except as described herein:
____________________________________________.
6.    The monthly rental for lease year _____ - _____ is _______________________
Dollars ($__________).
7.    Tenant’s pro rata share of the entire property in which the Premises are
located, for purposes of allocating operating expenses and real estate taxes is
____% of the building and _____ percent (___%) of the entire project of which
building is a part.
8.    Neither the Lease nor any other agreement between Landlord and Tenant
confers upon Tenant any right of first refusal to purchase the real property or
right to purchase the real property on which the Premises are situated.
9.    Neither Landlord nor any successor or assign of Landlord owes any amount
to Tenant except as follows: _________________________________.
10.    As of the date of this certificate, to the actual knowledge of Tenant,
there are not any uncured defaults in the performance of Landlord’s material
obligations under the Lease, and to the actual knowledge of Tenant, Tenant has
no existing claim against Landlord by reason of any default by Landlord in the
performance of Landlord’s obligations under the Lease.


F-1

--------------------------------------------------------------------------------





11.    All improvements, equipment, trade fixtures and other items to be
constructed or furnished by or at the expense of Landlord have been completed or
supplied to the satisfaction of Tenant, and all tenant improvement allowances to
be paid by Landlord to Tenant on account thereof or otherwise have been received
by Tenant.
12.    The amount of the security deposit paid under the terms of the Lease is
___________________________ Dollars ($__________). No rent under the Lease has
been paid more than one month in advance.
13.    The undersigned has not entered into any sublease, assignment or any
other agreement transferring any of its interest in the Lease or the Premises
except as follows: _________________________________.
14.    There has not been filed by or, to the actual knowledge of Tenant,
against Tenant a petition in bankruptcy, voluntary or otherwise, any assignment
for the benefit of creditors, any petition seeking reorganization or arrangement
under the bankruptcy laws of the United States or any state thereof, or any
other action brought under said bankruptcy laws with respect to Tenant.
15.    To the best of Tenant’s knowledge, Tenant is not in default under its
Lease except as follows:
___________________________________________________________________.
16.    The undersigned makes this statement for the Buyer’s and Seller’s benefit
and protection with the understanding that Buyer (and any assignee of Buyer’s
right to purchase the Premises), and Buyer’s lender (or potential lender) and
Buyer’s joint venture partners (or potential joint venture partners), if any,
intend to rely, and shall be permitted to rely, upon this statement in
connection with Buyer’s or its assignee’s intended purchase (and its lender’s
potential financing of the purchase and/or its joint venture partners potential
equity investment in the project) of the above described Premises from Seller.
EXECUTED: _______________ , 2016.
TENANT:
 
 
 
 
By:
 
 
 
Its:
 





F-2

--------------------------------------------------------------------------------






EXHIBIT G


LIST OF SERVICE CONTRACTS


Brandywine Nursery Inc.    Exterior Landscaping
Schindler Elevator Corporation    Elevator Maintenance
Western States Fire Protection    Fire Monitoring
Co.
Cosco Fire Protection Inc.    Annual Fire Testing
Walter E Nelson Company of    Janitorial Supplies
Western Washington
Top Quality Building    Janitorial Services
Maintenance Corp
W B Sprague Co Inc.    Pest Control
Whirlwind Services Inc.    Parking Lot Sweeping
Pacific Air Control    HVAC Preventative Maintenance




G-1

--------------------------------------------------------------------------------






EXHIBIT H
DISCLOSURE STATEMENT


WESTPARK PORTFOLIO
REDMOND, WASHINGTON
ENVIRONMENTAL DISCLOSURE STATEMENT


INSTRUCTIONS TO THE SELLER
Please complete the following form. Do not leave any spaces blank. If the
question clearly does not apply to the property write "NA." If the answer is
"yes" to any * items, please explain on attached sheets. Please refer to the
line number(s) of the question(s) when you provide your explanation(s). For your
protection you must date and sign each page of this disclosure statement and
each attachment. Delivery of the disclosure statement must occur not later than
five business days, unless otherwise agreed, after mutual acceptance of a
written contract to purchase between a buyer and a seller.
NOTICE TO THE BUYER
THE FOLLOWING DISCLOSURES ARE MADE BY SELLER ABOUT THE CONDITION OF THE PROPERTY
LOCATED IN REDMOND, WASHINGTON AND DESCRIBED IN THE AGREEMENT OF PURCHASE AND
SALE TO WHICH THIS EXHIBIT IS ATTACHED ("THE PROPERTY").
SELLER MAKES THE FOLLOWING DISCLOSURES OF EXISTING MATERIAL FACTS OR MATERIAL
DEFECTS TO BUYER BASED ON SELLER'S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME
SELLER COMPLETES THIS DISCLOSURE STATEMENT. UNLESS YOU AND SELLER OTHERWISE
AGREE IN WRITING, YOU HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER'S
AGENT DELIVERS THIS DISCLOSURE STATEMENT TO YOU TO RESCIND THE AGREEMENT BY
DELIVERING A SEPARATELY SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR
SELLER'S AGENT. IF THE SELLER DOES NOT GIVE YOU A COMPLETED DISCLOSURE
STATEMENT, THEN YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME
YOU ENTER INTO A SALE AGREEMENT.
THE FOLLOWING ARE DISCLOSURES MADE BY SELLER AND ARE NOT THE REPRESENTATIONS OF
ANY REAL ESTATE LICENSEE OR OTHER PARTY. THIS INFORMATION IS FOR DISCLOSURE ONLY
AND IS NOT INTENDED TO BE A PART OF ANY WRITTEN AGREEMENT BETWEEN BUYER AND
SELLER.
FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY
YOU ARE ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF QUALIFIED EXPERTS TO
INSPECT THE PROPERTY, WHICH MAY INCLUDE, WITHOUT LIMITATION, ARCHITECTS,
ENGINEERS, LAND SURVEYORS,


H-1

--------------------------------------------------------------------------------





PLUMBERS, ELECTRICIANS, ROOFERS, BUILDING INSPECTORS, ON-SITE WASTEWATER
TREATMENT INSPECTORS, OR STRUCTURAL PEST INSPECTORS. THE PROSPECTIVE BUYER AND
SELLER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR INSPECTIONS OF THE PROPERTY OR
TO PROVIDE APPROPRIATE PROVISIONS IN A CONTRACT BETWEEN THEM WITH RESPECT TO ANY
ADVICE, INSPECTION, DEFECTS OR WARRANTIES.
Seller is / is not occupying the Property.
I. SELLER'S DISCLOSURES:
If you answer "Yes" to a question with an asterisk (*), please explain your
answer and attach documents, if available and not otherwise publicly recorded.
If necessary, use an attached sheet.
ENVIRONMENTAL
[ ] Yes
[ ] No    [X] Don't know    *A.    Has there been any flooding, standing water,
or drainage problems on the property that affect the Property or access to the
Property?

[X] Yes
[ ] No    [ ] Don't know    *B.    Is there any material damage to the property
from fire, wind, floods, beach movements, earthquake, expansive soils, or
landslides? Settling in miscellaneous portions of the Property.

[ ] Yes
[ ] No    [X] Don't know    *C.    Are there any shorelines, wetlands,
floodplains, or critical areas on the Property?

[X] Yes
[ ] No    [ ] Don't know    *D.    Are there any substances, materials, or
products in or on the Property that may be environmental concerns, such as
asbestos, formaldehyde, radon gas, lead-based paint, fuel or chemical storage
tanks, or contaminated soil or water? As disclosed in Environmental Reports made
available to Buyer.

[X] Yes
[ ] No    [ ] Don't know    *E.    Is there any soil or groundwater
contamination? As disclosed in Environmental Reports made available to Buyer.

[ ] Yes
[ ] No    [X] Don't know    *F.    Has the Property been used as a legal or
illegal dumping site?



H-2

--------------------------------------------------------------------------------





[ ] Yes
[ ] No    [X] Don't know    *G.    Has the Property been used as an illegal drug
manufacturing site?

DATE ________________ SELLER ____________________________________


H-3

--------------------------------------------------------------------------------





NOTICE TO BUYER
INFORMATION REGARDING REGISTERED SEX OFFENDERS MAY BE OBTAINED FROM LOCAL LAW
ENFORCEMENT AGENCIES. THIS NOTICE IS INTENDED ONLY TO INFORM YOU OF WHERE TO
OBTAIN THIS INFORMATION AND IS NOT AN INDICATION OF THE PRESENCE OF REGISTERED
SEX OFFENDERS.
II. BUYER'S ACKNOWLEDGMENT AND WAIVER
A.
Buyer hereby acknowledges that: Buyer has a duty to pay diligent attention to
any material defects that are known to Buyer or can be known to Buyer by
utilizing diligent attention and observation.

B.
The disclosures set forth in this statement and in any amendments to this
Statement are made only by the Seller and not by any real estate licensee or
other party.

C.
Buyer acknowledges that, pursuant to RCW 64.06.050(2), real estate licensees are
not liable for inaccurate information provided by Seller, except to the extent
that real estate licensees know of such inaccurate information.

D.
This information is for disclosure only and is not intended to be a part of the
written agreement between the Buyer and Seller.

E.
Buyer (which term includes all persons signing the "Buyer's acceptance" portion
of this disclosure statement below) has received a copy or this Disclosure
Statement (including attachments, if any) bearing Seller's signature.

F.
By its signature below, Buyer waives its right to rescind its purchase and sale
agreement with Seller based on Seller's delivery of this document to Buyer.

G.
Buyer waives its right to receive Sections 1-5 and 7 of the Real Property
Transfer Disclosure Statement.

DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT ARE PROVIDED BY SELLER BASED
ON SELLER'S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME SELLER COMPLETES THIS
DISCLOSURE STATEMENT. UNLESS BUYER AND SELLER OTHERWISE AGREE IN WRITING, BUYER
SHALL HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER'S AGENT DELIVERS
THIS DISCLOSURE STATEMENT TO RESCIND THE AGREEMENT BY DELIVERING A SEPARATELY
SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR SELLER'S AGENT. YOU MAY
WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME YOU ENTER INTO A SALE
AGREEMENT.


H-4

--------------------------------------------------------------------------------





BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS DISCLOSURE STATEMENT AND
ACKNOWLEDGES THAT THE DISCLOSURES MADE HEREIN ARE THOSE OF THE SELLER ONLY, AND
NOT OF ANY REAL ESTATE LICENSEE OR OTHER PARTY.
DATE ________________ BUYER ____________________________________
The seller disclosure statement shall be for disclosure only, and shall not be
considered part of any written agreement between the buyer and seller of
residential property. The seller disclosure statement shall be only a disclosure
made by the seller, and not any real estate licensee involved in the
transaction, and shall not be construed as a warranty of any kind by the seller
or any real estate licensee involved in the transaction.
DATE ________________ BUYER ____________________________________










H-5

--------------------------------------------------------------------------------






EXHIBIT I
OUTSTANDING CURRENT TERM TENANT IMPROVEMENT OBLIGATIONS, LEASING
COMMISSIONS AND RENT ABATEMENT




Westpark Outstanding Current Term Rent Abatements as of 4/1/16
Tenant
Building
Suite
Abatement Start Date
Abatement End Date
# of Mos Abated
Monthly Abatement
Total Abatement
EchoNous Inc.
B
8310/200
4/1/2016
8/31/2016
5
$22,494.00
$112,470.00
EchoNous Inc.
B
8310/100
10/1/2016
1/31/2017
4
$20,438.38
$81,753.52
KONE Inc.
E
8311
4/1/2016
5/31/2016
2
$17,186.55
$34,373.10
ICS Support, Inc.
K
8541
4/1/2016
5/31/2016
2
$4,861.95
$9,723.90
BAE Systems Controls, Inc.
M
8510
4/1/2016
4/30/2016
1
$13,620.60
$13,620.60
Foxconn EMS, Inc.
N
8642
4/1/2016
5/31/2016
2
$3,665.09
$7,330.18
Pattison, Inc.
U
15235
6/1/2016
7/31/2016
2
$4,503.80
$9,007.60





Westpark Outstanding Commissions
Foxconn EMS    $29.89 due to CBRE
ICS     $1,560.38 due to CBRE


Westpark Outstanding TI’s and Capital


BAE Systems Controls, Inc.
$ 87,458.40
Tenant Improvement Allowance
Echonous, Inc.
$1,175,410.00
Tenant Improvement Allowance
Building B Lobby Build
$ 329,754.47
Job cost as of April 8, 2016
Building E Market Ready
$ 173,161.30
Retention and CM Fee
Building A Elevator Install
$ 144,068.84
Remaining costs on contract and CM Fee
ICS Support TI
$ 5,877.68
Retention and CM Fee
Foxconn TI
$ 4,048.00
Retention and CM Fee
Delphi TI
$ 49,170.98
Contract payments and CM Fee
Total:
$1,968,949.40
 











I-1

--------------------------------------------------------------------------------






EXHIBIT J
LIST OF TANGIBLE PERSONAL PROPERTY


WESTPARK WAREHOUSE INVENTORY LIST


6 ft Yellow Louisville Ladder
6 ft Orange Louisville Ladder
28 ft Orange Werner Ladder
24 ft Orange Werner Ladder
8 ft Yellow Werner Ladder
12 ft Yellow Werner Ladder
10 ft Ladder
4 ft Ladder
3 drawer black lateral file cabinet
2 door - 6ft black cabinet
4 shelf metal shelving unit
5 shelf grey metal shelving unit
Four - 5 shelf grey metal shelving units
Two - 5 shelf grey metal shelving units
Wood Work Bench
Small pressure washer
Shop Vac
Asst. hoses.
Flushometer Cap removal tool
Shop light
Cordless Dewalt Angle Grinder


J-1

--------------------------------------------------------------------------------





Cordless Dewalt Drill
18 volt Dewalt Battery Charger
14 volt Dewalt Battery Charger
Dewalt Batteries
Dewalt Drill Bits
Ladder Spreader
Wood Furniture Dollie
Hand truck - Red
Fluke Volt Tester
Fluke Volt Meter
Temperature Sensor
Moisture Meter
Measuring Wheel
Roof Harness and Lanyard
Light Bulb Remover Tool
Hazmat Spill Response Kit
Torpedo Level
Misc. Drill bits
2 crescent wrenches
Channel Locks
Allen Wrenches (metric & SAE)
Nut driver set
Wire Cutters
Headlamp
Rubber Mallet


J-2

--------------------------------------------------------------------------------





Staple Gun
Misc. Screw drivers
LED Flashlight
Mop/Mop Bucket
Asst. Rakes/Brooms/Squeegee’s
Thermostats
Ceiling tiles
Asst Cover plates
Asst light fixtures
Asst light bulbs




J-3

--------------------------------------------------------------------------------






SCHEDULE 1


DISCLOSURE ITEMS


All matters disclosed or referred to in those certain environmental reports
delivered or
made available to Buyer, including, without limitation, those listed on Schedule
1-A attached
hereto (the “Environmental Reports”). Seller hereby discloses that the Property
may contain or
may contain Hazardous Materials, as such term is defined in the Purchase and
Sale Agreement to
which this Schedule 1 is attached, including, without limitation, asbestos, as
described or
referred to in the Environmental Reports. Buyer acknowledges and agrees that, in
providing or
making available such Environmental Reports, Seller has satisfied its
obligations of disclosure,
to the extent required by the State of Washington and federal law, and that no
representation is
being made or given by Seller regarding the presence or absence of any
environmental matters or
conditions on or affecting the Property.


[OTHER DISCLOSURES TO COME]




S1-1

--------------------------------------------------------------------------------






SCHEDULE 1-A


LIST OF ENVIRONMENTAL REPORTS


Final Westpark Redmond WA Phase I ESA dated December 16, 2015.
Westpark Hydrogeologic Assessment dated November 1, 2011.




S1-A-1

--------------------------------------------------------------------------------






SCHEDULE 2


3-14 AUDIT


DOCUMENTS REQUIRED FOR 3-14 AUDIT
General
•
Property operating statements for the most recent full calendar year (2015) and
for the current year to date with break out in quarterly intervals.

•
Trial balances at the end of the most recent full calendar year (12/31/15) and
as of the current date.    

•
General ledger for the most recent full calendar year and for the current year
to date (should include activity for entire year).

•
Property bank statements and reconciliations as of 12/31/15, 1/31/16 and 2/29/16

Revenues
Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2015

•
Rent rolls as of 12/31/14 and 12/31/15

•
Detailed tenant ledger for the latest full calendar year and current year

•
Access to billing invoices and tenant cash receipts for specific tenants
(selections to be provided)

Supporting documents and schedules for other revenues (ie. parking income), if
applicable, for the most recent full calendar year and for the current year to
date.
Expenses
Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices and check copies (selections to be provided)

•
Check registers

•
Agreements with Contractors (specific agreements to be requested)

Reimbursable Expenses


Access to the following for the most recent full calendar year and for the
current year to date:
•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.

Post-closing
Final operating statement, trial balance and general ledger for the current year
from January 1 through the date of sale.    


Please note that additional documentation may be required based on the findings
of the 3-14 audit.






S2-1